 
Exhibit 10.1

 
Confidential Treatment Requested
 
Certain material (indicated by asterisks) has been omitted from this document
and filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.
 

--------------------------------------------------------------------------------



 


 
CREDIT CARD PROGRAM AGREEMENT
 
by and between
 
PIER 1 IMPORTS (U.S.), INC.,
 
and
 
CHASE BANK USA, N.A.
 


 
Dated as of January 1, 2011
 

 
 
 
 
Final Execution Copy

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
Page 


ARTICLE I DEFINITIONS
  1     1.1
Generally
  1     1.2
Miscellaneous
  10          
ARTICLE II ESTABLISHMENT OF THE PROGRAM
  10     2.1
Credit Program
  10     2.2
Exclusivity
  10          
ARTICLE III PROGRAM MANAGEMENT AND ADMINISTRATION
  11     3.1
Program Objectives
  11     3.2
Management Committee
  11     3.3
Program Relationship Managers; Program Team
  15          
ARTICLE IV PROGRAM OPERATIONS
  16     4.1
Operation of the Program
  16     4.2
Certain Responsibilities of Pier 1
  16     4.3
Certain Responsibilities of Bank
  17     4.4
Ownership of Accounts; Account Documentation
  18     4.5
Branding of Accounts/Credit Cards/Cardholder Documentation/Solicitation
Materials
  19     4.6
Underwriting and Risk Management
  19     4.7
Cardholder Terms
  19     4.8
Internet Services
  20     4.9
Promotional Sales Plans
  21          
ARTICLE V MARKETING
  21     5.1
Promotion of Program
  21     5.2
Marketing Commitment
  21     5.3
Communications with Cardholders
  21     5.4
Approved Ancillary Products
  22     5.5
Marketing Plan
  22          
ARTICLE VI CARDHOLDER INFORMATION
  23     6.1
Customer Information
  23     6.2
Cardholder Data
  24     6.3
Pier 1 Shopper Data; Pier 1 Prospect Data
  26          
ARTICLE VII OPERATING STANDARDS
  28     7.1
Reports
  28     7.2
Servicing
  28     7.3
Service Level Standards
  29     7.4
Credit Systems
  30     7.5
Systems Interface; Technical Support
  31  

 
 
i

--------------------------------------------------------------------------------

 
 

       
ARTICLE VIII MERCHANT SERVICES
  32     8.1
Transmittal and Authorization of Pier 1 Charge Transaction Data
  32     8.2
POS Terminals
  32     8.3
In-Store Payments
  32     8.4
Settlement Procedures
  32     8.5
Bank's Right to Charge Back
  33     8.6
Exercise of Chargeback
  33     8.7
No Merchant Discount
  34          
ARTICLE IX PROGRAM ECONOMICS
  34     9.1
Pier 1 Compensation
  34     9.2
Dispute Resolution
  34          
ARTICLE X INTELLECTUAL PROPERTY
  35     10.1
Pier 1 Licensed Marks
  35     10.2
The Bank Licensed Marks
  36     10.3
Intellectual Property
  37          
ARTICLE XI REPRESENTATIONS, WARRANTIES AND COVENANTS
  38     11.1
General Representations and Warranties of Pier 1
  38     11.2
General Representations and Warranties of the Bank
  40     11.3
No other Representations or Warranties
  42     11.4
General Covenants of Pier 1
  43     11.5
General Covenants of the Bank
  44          
ARTICLE XII ACCESS, AUDIT AND DISPUTE RESOLUTION
  45     12.1
Access Rights
  45     12.2
Audit Rights
  46     12.3
Accounting Dispute Resolution
  46     12.4
Dispute Resolution
  47          
ARTICLE XIII CONFIDENTIALITY
  49     13.1
General Confidentiality
  49     13.2
Use and Disclosure of Confidential Information
  50     13.3
Unauthorized Use or Disclosure of Confidential Information
  50     13.4
Return or Destruction of Confidential Information
  51          
ARTICLE XIV EVENTS OF DEFAULT; RIGHTS AND REMEDIES
  51     14.1
Events of Default
  51     14.2
Defaults by Bank
  52     14.3
Defaults by Pier 1
  52     14.4
Remedies for Events of Default
  53          
ARTICLE XV TERM/TERMINATION
  53     15.1
Term
  53     15.2
Termination by Pier 1 Prior to the End of the Term
  53     15.3
Termination by Bank Prior to the End of the Term
  54  

 
 
ii

--------------------------------------------------------------------------------

 
 

       
ARTICLE XVI EFFECTS OF TERMINATION
  54     16.1
General Effects
  54     16.2
Pier 1's Option to Purchase the Program Assets
  55     16.3
Rights of Bank if Purchase Option Not Exercised
  56          
ARTICLE XVII INDEMNIFICATION
  57     17.1
Pier 1 Indemnification of Bank
  57     17.2
Bank’s Indemnification of Pier 1
  58     17.3
Procedures
  59     17.4
Notice and Additional Rights and Limitations
  60          
ARTICLE XVIII MISCELLANEOUS
  61     18.1
Precautionary Security Interest
  61     18.2
Securitization, Participation or Pledge of Cardholder Indebtedness
  61     18.3
Assignment
  61     18.4
Sale or Transfer of Accounts
  61     18.5
Subcontracting
  62     18.6
Amendment
  62     18.7
Non-Waiver
  62     18.8
Severability
  62     18.9
Waiver of Jury Trial and Venue
  62     18.10
Governing Law; Compliance with Law
  62     18.11
Captions
  63     18.12
Notices
  63     18.13
Further Assurances
  63     18.14
No Joint Venture
  64     18.15
Press Releases
  64     18.16
No Set-Off
  64     18.17
Third Parties
  64     18.18
Force Majeure
  64     18.19
Entire Agreement
  65     18.20
Binding Effect
  65     18.21
Counterparts/Facsimiles
  65     18.22
Survival
  65              



 
iii

--------------------------------------------------------------------------------

 
 
CREDIT CARD PROGRAM AGREEMENT
 
This Credit Card Program Agreement (“Agreement”) is made as of the 1st day of
January 2011 (“Effective Date”), by and among Pier 1 Imports (U.S.), Inc., a
Delaware corporation ("Pier 1"), and Chase Bank USA, N.A., a national bank
("Bank").
 
RECITALS:
 
WHEREAS, Pier 1 is engaged in, among other activities, operating retail home
furnishings stores;
 
WHEREAS, Pier 1 Assets, Inc. and Bank  in 2006 entered  into a Purchase and Sale
Agreement (the "Purchase Agreement") pursuant to which Bank purchased  the stock
of Pier 1 National Bank and certain gross receivables relating to Pier 1’s
Credit Card Business (which assets include within them certain Credit Card and
payment plan accounts and associated receivables ("Purchased Accounts"));
 
WHEREAS, Pier 1  and Bank pursuant to the Purchase Agreement entered in a Credit
Card Program Agreement dated August 30, 2006 (the "Program Agreement") pursuant
to which Bank issued Pier 1 Credit Cards in the Territory to be serviced,
marketed and promoted in accordance with the terms thereof; and
 
WHEREAS, as set forth in Section 2.3 below, the Parties have terminated the
Program Agreement and are hereby entering into this new Agreement.
 
NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, the Parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1        Generally.  The following terms shall have the following meanings
when used in this Agreement:
 
"Account" means any account under which a purchase, cash advance, convenience
check or balance transfer transaction may be or has been made by or to a Person
(or any Person authorized by such Person) pursuant to a Cardholder Agreement
established pursuant to the terms of this Agreement or acquired pursuant to the
Purchase Agreement.  For the avoidance of doubt, the term Account shall include
the Purchased Accounts.
 
"Account Documentation" means, with respect to an Account, any and all
documentation relating to that Account, including Cardholder Documentation,
checks or other forms of payment with respect to an Account, notices to
Cardholders, adverse action notices, change of terms notices, other notices,
correspondence, memoranda, documents, stubs, instruments, certificates,
agreements, magnetic tapes, disks, hard copy formats or other computer-readable
data transmissions, any microfilm, electronic or other copy of any of the
foregoing, and any other written, electronic or other records or materials of
whatever form or nature, including tangible and intangible information, arising
from or relating or pertaining to any of the foregoing to the
 
 
 

--------------------------------------------------------------------------------

 
extent related to the Program; provided that Account Documentation shall not
include Pier 1's or any of its Affiliates' register tapes, invoices, sales or
shipping slips, delivery or other receipts or other indicia of the sale of Pier
1 Goods and Services, any reports, analyses or other documentation prepared by
Pier 1 or its Affiliates for use in the retail business operated by Pier 1 and
its Affiliates regardless of whether derived in whole or in part from the
Account Documentation.
 
"Accountants" has the meaning set forth in Section 12.3 hereof.
 
"Affiliate" means, with respect to any Person, each Person that controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, "control" of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.
 
"Agreement" means this Agreement, together with all of its schedules and
exhibits, as modified, altered, supplemented, amended and/or restated from time
to time.
 
"Applicable Law" means all applicable federal, state and local laws (including
common law), statutes, regulations, regulatory guidance, opinions and
interpretations of any Governmental Authority, binding determinations or
findings of any arbitrator, or orders or directives of any Governmental
Authority, as may be amended and in effect from time to time during the term,
including (i) the Truth in Lending Act and Regulation Z; (ii) the Equal Credit
Opportunity Act and Regulation B; (iii) the Fair Debt Collection Practices Act;
(iv) the Fair Credit Reporting Act; (v) the Gramm-Leach-Bliley Act; (vii) the
USA PATRIOT Act; and (vii) the Unfair and Deceptive Trade Practices Act, and, in
each case, any implementing regulations or interpretations issued thereunder.
 
"Applicable Order" means, with respect to any Person, a judgment, injunction,
writ, decree or order of any Governmental Authority, in each case legally
binding on that Person or on any material amount of its property.
 
"Application" means the credit application that must be completed and submitted
in order to establish an Account (including any such application submitted at
the POS, by phone or via the Internet).
 
"Approved Ancillary Products" means any Credit Card enhancement and other
products (other than Pier 1 Credit Cards) approved by the Management Committee
for offering under the Program from time to time.
 
"Bank" has the meaning set forth in the preamble hereof.
 
"Bank Designees" has the meaning set forth in Section 3.2(c) hereof.
 
"Bank Event of Default" means the occurrence of any one of the events listed in
Section 14.2 hereof or an Event of Default where the Bank is the defaulting
Party.
 
 
-2-

--------------------------------------------------------------------------------

 
"Bank Licensed Marks" means the trademarks, tradenames, service marks, logos and
other proprietary designations of Bank listed on Schedule 1.1(a) and licensed to
Pier 1 under Section 10.2 hereof.
 
"Bank Matters" has the meaning set forth in Section 3.2(g) hereof.
 
"Bank Systems" means Systems owned, leased or licensed by and operated by or on
behalf of Bank or any of its Affiliates.
 
"Bankruptcy Code" means Title 11 of the United States Code, as amended, or any
other applicable state or federal bankruptcy, insolvency, moratorium or other
similar law and all laws relating thereto.
 
"Billing Cycle" means the interval of time between regular periodic Billing
Dates for an Account.
 
"Billing Date" means, for any Account, the day as of when the Account is billed.
 
"Billing Statement" means a summary of Account credit and debit transactions for
a Billing Cycle including a descriptive statement covering purchases, charges,
past due Account information and Loyalty Program information.
 
"Business Day" means any day, other than (i) a Saturday or Sunday, or (ii) a day
on which financial institutions in New York, Delaware, or Texas are authorized
by law to close; provided that for purposes of Sections 8.4 and 9.1, "Business
Day" shall exclude any day on which the Fedwire system is closed.
 
"Cardholder" means any Person who has been issued a Pier 1 Credit Card
(including any guarantor of the Account related to such Pier 1 Credit Card) and
includes authorized user(s).
 
"Cardholder Agreement" means the agreement between Bank and a Cardholder (and
any replacement of such agreement), governing the use of an Account, together
with any amendments, modifications or supplements that now or hereafter may be
made to such Cardholder Agreement (and any replacement of such agreement).
 
"Cardholder Data" means all personally identifiable information about a
Cardholder (A) received by or on behalf of Bank in connection with the
Cardholder's Application for use of a Pier 1 Credit Card Account or
(B) otherwise obtained by or on behalf of Bank in connection with the Program
for inclusion in its database of Cardholder information (including information
about a Cardholder purchased or licensed by Bank to the extent not prohibited by
the applicable purchase or license agreement), including all transaction and
experience information collected by or on behalf of Bank with regard to each
purchase charged by a Cardholder using his or her Pier 1 Credit Card or Account
(including Pier 1 Charge Transaction Data with respect to charges on Private
Label Accounts).
 
"Cardholder Documentation" means, with respect to the Accounts, all
Applications, Cardholder Agreements, Pier 1 Credit Cards, Loyalty Cards and
Billing Statements relating to such Accounts.
 
 
-3-

--------------------------------------------------------------------------------

 
"Cardholder Indebtedness" means all amounts charged and owing to Bank by
Cardholders with respect to Accounts (including principal balances from
outstanding charges, charges for Approved Ancillary Products, finance charges,
NSF fees, late charges, pay-by-phone fees and any other fees and charges),
whether or not billed, less the amount of any credit balances owing by Bank to
Cardholders, including in respect of any payments and any credits associated
with returns of goods and/or services and other credits and adjustments, whether
or not billed.
 
"Change of Control" means, with respect to Pier 1 or Bank, as the case may be,
(the "subject Person"), (i) a Person or group becomes the "beneficial owner" (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934
(except that a Person or group shall be deemed to own all securities it has the
right to acquire)), directly or indirectly, of more than fifty percent (50%) of
the total voting power of the subject Person, (ii) such subject Person merges,
consolidates, acquires, is acquired by, or otherwise combines with any other
Person in a transaction in which the subject Person is not the surviving entity
or which constitutes a "merger of equals", it being understood that a subject
Person shall not be considered the "surviving entity" of a transaction if either
(A) the members of the Board of Directors of the subject Person immediately
prior to the transaction constitute less than a majority of the members of the
Board of Directors of the ultimate parent entity of the entity surviving or
resulting from the transaction or (B) the Persons who were beneficial owners of
the outstanding voting securities of the subject Person immediately prior to the
transaction beneficially own less than fifty percent (50%) of the total voting
power of the ultimate parent entity of the entity surviving or resulting from
the transaction, or (iii) the subject Person sells all or substantially all of
its assets to a Person that is not an Affiliate of the subject Person.
 
"Competing Retail Programs" means from time to time major retailer Credit Card
programs other than the Program, whether or not Bank or any of its Affiliates
participate in such other programs as set forth on Schedule 1.1(h) as the same
may be amended from time to time by the Management Committee.
 
"Competitive" has the meaning set forth on Schedule 1.1(i).
 
"Confidential Information" has the meaning set forth in Section 13.1 hereof.
 
"Credit Card" has the meaning set forth in 12 CFR § 226.2(a)(15), as in effect
on the Effective Date. The term does not include: (i) any gift card; (ii) any
debit card, stored value card, electronic or digital cash card or any other card
that does not provide the holder thereof with the ability to obtain credit other
than through an overdraft line or similar feature; (iii) any secured card,
including any card secured by a lien on real or other property or by a deposit;
or (iv) any card issued to the holder of a securities brokerage account that
allows the holder to obtain credit through a margin account.
 
"Credit Card Business" means the business relating to the ownership,
administration and management of the Accounts and Receivables (including the
extension of credit to Cardholders, the processing of transactions under the
Accounts and the servicing of the Accounts) and, includes all activities
relating to the Program established pursuant to this Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
"Disclosing Party" has the meaning set forth in Section 13.1(d) hereof.
 
“Effective Date” has the meaning set forth in the preamble.
 
"Event of Default" means the occurrence of any one of the events listed in
Section 14.1, 14.2, and 14.3 hereof.
 
"Federal Funds Rate" means, for any day, the offered rate as reported in the
Wall Street Journal in the "Money Rates" section for reserves traded among
commercial banks for overnight use in amounts of 1 million dollars or more or,
if no such rate is published for a day, the rate published for the preceding
Business Day, calculated on a daily basis based on a 365 day year.
 
"Fiscal Month" means each four (4) or five (5) week period designated by Pier 1
as such on a Fiscal Year-reporting basis as reflected on Schedule 1.1(g).
 
"Fiscal Quarter" means each three (3) Fiscal Month period designated by Pier 1
as such on a Fiscal Year-reporting basis as reflected on Schedule 1.1(g).
 
"Fiscal Year" means the fiscal year designated by Pier 1 as such setting forth
the fiscal year for Pier 1 on a 52/53 week fiscal year ending on the Saturday
closest to the last day of February as reflected in Schedule 1.1(g).
 
"Force Majeure Event" has the meaning set forth in Section 18.18 hereof.
 
"GAAP" means United States generally accepted accounting principles,
consistently applied.
 
"Governmental Authority" means any federal, state or local domestic, foreign or
supranational governmental, regulatory or self-regulatory authority, agency,
court, tribunal, commission or other governmental, regulatory or self-regulatory
entity.
 
"Indemnified Party" has the meaning set forth in Section 17.3(a) hereof.
 
"Indemnifying Party" has the meaning set forth in Section 17.3(a) hereof.
 
"Indirect Damages" has the meaning set forth in Section 17.4(b) hereof.
 
"Inserts" has the meaning set forth in Section 5.3(a) hereof.
 
"In-Store Payment" means any payment on an Account made in a retail store owned
or operated by Pier 1 or any of its Affiliates by a Cardholder or a person
acting on behalf of a Cardholder.
 
"In-Touch" refers to Pier 1's customer marketing program utilizing customer
contact information (emails and/or home address and phone number) to promote
special incentives, product information and advertising via direct mail
(catalog) and Internet (email).
 
"Intellectual Property" means, on a worldwide basis, all intellectual property,
including (i) rights associated with works of authorship, including copyrights,
moral rights and mask-
 
 
-5-

--------------------------------------------------------------------------------

 
works; (ii) trademarks, service marks and other source indicators and the
goodwill associated therewith; (iii) trade secret rights; (iv) patents, designs,
algorithms and other intellectual property rights; (v) other intellectual and
industrial property rights of every kind and nature, however designated, whether
arising by operation of law, contract, license or otherwise; and
(vi) applications, registrations, renewals, extensions, continuations, divisions
or reissues thereof now or hereafter in force (including any rights in any of
the foregoing).
 
"Interchange Fees" means the interchange fees or interchange reimbursement fees
paid or payable to Bank in connection with Cardholder usage of the Accounts.
 
"Internet Services" has the meaning set forth in Section 4.8(a).
 
"Knowledge" means, with respect to any of Pier 1 or Bank, the actual knowledge
of the executive officers of the organization who have managerial responsibility
for the Program, after reasonable inquiry.
 
"Licensee" means any Person in the Territory authorized by Pier 1 or any of its
Subsidiaries to operate in and sell Pier 1 Goods and Services in the Territory
from Pier 1 Channels under Pier 1 Licensed Marks, solely with respect to such
Person's or any of its Subsidiaries' operation in and sale of Pier 1 Goods and
Services from Pier 1 Channels or under Pier 1 Licensed Marks.
 
"Loyalty Card" means a card issued for the Program pursuant to any Loyalty
Program providing for access to an Account.
 
"Loyalty Program(s)" means a long term flexible marketing strategy designed to
produce profitable customer relationships by identifying and retaining
customers, increasing their purchase activity and establishing loyal
relationships with them through communication, recognition and rewards based on
their purchase activity.
 
"Management Committee" has the meaning set forth in Section 3.2(a) hereof.
 
"Manager" has the meaning set forth in Section 3.3(a) hereof.
 
"Marketing Plan" means the document that outlines the objectives, strategies and
tactics of new account solicitation, usage and awareness programs for the
applicable Fiscal Year.
 
"Material Adverse Effect" means: (a) with respect to the Program, the Accounts
or the Cardholder Indebtedness, respectively, a material adverse change therein,
or a material adverse effect thereon, taken as a whole, excluding any effect or
change attributable to or resulting from (i) economic, business or financial
conditions generally or events affecting the Credit Card services or consumer
credit business, the banking or financial services industry or the retail store
industry, to the extent such events or conditions do not have a disproportionate
effect on a Party relative to other entities operating businesses similar to
such Party, or (ii) changes of Applicable Law, GAAP or regulatory accounting
principles after the Effective Date; and (b) with respect to a Party, a change
or effect reasonably expected to impair materially or delay materially the
ability of such Party to perform timely its or their material obligations under
this Agreement or to consummate the transactions contemplated thereby.
 
 
-6-

--------------------------------------------------------------------------------

 
"Merchant Discount" means a discount rate generally applied against settlements
due to merchants for transactions with respect to the use of a Credit Card,
which includes the Interchange Fees as well as any other transaction fees.
 
"Monthly Settlement Sheet" has the meaning set forth in Section 7.1 hereof.
 
"New Bank Mark" has the meaning set forth in Section 10.2(b) hereof.
 
"New Pier 1 Mark" has the meaning set forth in Section 10.1(b) hereof.
 
"Nominated Purchaser" has the meaning set forth in Section 16.2(a) hereof.
 
"Operating Procedures" means the operating procedures for the Program in effect
from time to time in accordance with Section 4.1(b) hereof.
 
"Parties" means the collective reference to Pier 1 and the Bank; and unless the
context otherwise requires, "Party" means either the collective reference to
Pier 1, on the one hand, or the Bank, on the other hand.
 
"Person" means any individual, corporation, business trust, partnership,
association, limited liability company or similar organization, or any
Governmental Authority.
 
"Pier 1" has the meaning set forth in the preamble hereof.
 
"Pier 1 Channels" means (i) all retail establishments owned or operated by Pier
1 or its Affiliates (including Licensee departments therein) in the United
States, (ii) all websites owned or operated by Pier 1 or its Affiliates or their
Licensees, and (iii) all mail order, catalog and other direct access media that
are owned or operated by Pier 1 or its Affiliates or their Licensees.
 
"Pier 1 Charge Transaction Data" means the transaction information (in the form
of electronic information) with regard to an In-Store Payment or a charge on an
Account with respect to each purchase of Pier 1 Goods and Services or Approved
Ancillary Products by a Cardholder on credit and each return of Pier 1 Goods and
Services or Approved Ancillary Products for credit.
 
"Pier 1 Credit Card" means a Private Label Credit Card offered pursuant to the
terms of this Agreement.
 
"Pier 1 Designees" has the meaning set forth in Section 3.2(c) hereof.
 
"Pier 1 Event of Default" means the occurrence of any one of the events listed
in Section 14.3 hereof or an Event of Default where Pier 1 is the defaulting
Party.
 
"Pier 1 Goods and Services" means the products and services sold, charged or
offered by or through Pier 1 Channels, including for personal, household, or
business purposes, and including accessories, delivery services, protection
agreements, gift cards, shipping and handling, and work or labor to be performed
for the benefit of customers of Pier 1 Channels.
 
 
-7-

--------------------------------------------------------------------------------

 
"Pier 1 Licensed Marks" means the trademarks, tradenames, service marks, logos
and other proprietary designations listed on Schedule 1.1(d) and licensed to
Bank under Section 10.1.
 
"Pier 1 Matters" has the meaning set forth in Section 3.2(f) hereof.
 
"Pier 1 Prospect List" has the meaning set forth in Section 6.3(b) hereof.
 
"Pier 1 Shopper" means any Person who makes purchases of Pier 1 Goods and
Services or otherwise uses or accesses Pier 1 Channels.
 
"Pier 1 Shopper Data" means all personally identifiable information regarding a
Pier 1 Shopper that is obtained by (or on behalf of) Pier 1 or any of its
Affiliates at any time (including prior to the Effective Date), including
personally identifiable information obtained in connection with such Pier 1
Shopper making a purchase of Pier 1 Goods and Services, and including Pier 1’s
"In-Touch" and other customer data.
 
"Pier 1 Systems" means Systems owned, leased or licensed by and operated by, or
on behalf of, Pier 1 or its Affiliates.
 
"Pier 1 Transaction" means any purchase, In-Store Payment, exchange or return of
Pier 1 Goods and Services and/or Approved Ancillary Products by a Cardholder
using an Account.
 
"POS" means point of sale.
 
"Privacy Policy" means the privacy policy and associated disclosures to be
provided by Bank to Cardholders in connection with the Program.
 
"Private Label Accounts" means the Accounts linked to Private Label Credit Cards
solely for the purpose of financing the purchase of Pier 1 Goods and Services
(and all fees and charges relating thereto) through any Pier 1 Channel.
 
"Private Label Credit Card" means a Credit Card that bears a Pier 1 Licensed
Mark and may be used solely to finance purchases of Pier 1 Goods and Services
through any Pier 1 Channel, including the Private Label Credit Cards listed in
Schedule 1.1(e).  Each Private Label Credit Card is linked solely to a Private
Label Account.
 
"Program" means the program established pursuant to this Agreement.
 
"Program Assets" means the Accounts, Account Documentation, Cardholder Data,
Solicitation Materials and all Cardholder Indebtedness (whether held by Bank or
a third party).
 
"Program Objectives" has the meaning set forth in Section 3.1 hereof.
 
"Program Purchase Date" has the meaning set forth in Section 16.2(b) hereof.
 
"Program Website" has the meaning set forth in Section 4.8(a) hereof.
 
"Promotional Sales Fees" has the meaning set forth in Schedule 4.9.
 
 
-8-

--------------------------------------------------------------------------------

 
"Promotional Sales Plans" has the meaning set forth in Schedule 4.9 hereof.
 
"Purchase Agreement" has the meaning set forth in the recitals hereof.
 
"Purchased Accounts" has the meaning set forth in the recitals hereof.
 
"Receiving Party" has the meaning set forth in Section 13.1(d) hereof.
 
"Retail Merchants" has the meaning set forth in Section 8.1 hereof.
 
"Risk Management Policies" means the underwriting and risk management policies,
procedures and practices applicable to the Program and adopted in accordance
with the terms of this Agreement, including policies, procedures and practices
for credit and Account openings, transaction authorization, collections, credit
line assignment, increases and decreases, over-limit decisions, Account
closures, payment crediting and charge-offs.
 
"Services" means the services required to be performed by Bank in accordance
with this Agreement, the Risk Management Policies and the Operating Procedures,
and any related servicing agreements.
 
"SLA" means each individual performance standard set forth on Schedule 7.3(a).


"Solicitation Materials" means documentation, materials, artwork and copy, in
any format or media (including television and radio), used to promote or
identify the Program to Cardholders and potential Cardholders, including direct
mail solicitation materials and coupons.


“Speedy Review” means the process in which stores may call the Bank’s lending
operations call center for further review of an Application that was not
approved for any reason (i.e., miskeyed information or certain types of credit
flags).


"Subsidiary" when used with respect to any Person, means another Person, an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its board of
directors or similar governing body (or if there are not such voting interests,
more than fifty percent (50%) of the equity interest of which) is owned directly
or indirectly by such first Person or by another Subsidiary of such Person.


"Systems" means software, databases, computers, systems and networks.


“Tender Neutral Loyalty Program” means a long term flexible marketing strategy
designed by Pier 1 to produce customer relationships by identifying and
retaining customers, increasing their purchase activity and establishing loyal
relationships with them through communication, recognition and rewards based on
their purchase activity, regardless of tender.
 
"Territory" means the United States.
 
"Trademark Style Guide" means any rules governing the manner of usage of
trademarks, tradenames, service marks, logos and other proprietary designations.
 
 
-9-

--------------------------------------------------------------------------------

 
"Unapproved Matter" has the meaning set forth in Section 3.2(e)(ii)(B) hereof.
 
1.2        Miscellaneous.
 
(a)           As used herein: (1) all references to the plural number shall
include the singular number (and vice versa); (2) all references to "herein,"
"hereunder," "hereof" or like words shall refer to this Agreement as a whole and
not to any particular section, subsection or clause contained in this Agreement;
(3) all references to "include," "includes" or "including" shall be deemed to be
followed by the words "without limitation"; (4) unless specified as Business
Days or Fiscal Months, all references to days or months shall be deemed
references to calendar days or months; and (5) all references to "$" or
"dollars" shall be deemed references to United States dollars.
 
(b)           Any approvals and consents required under this Agreement shall not
be unreasonably withheld, unless such consent or approval may be made in the
sole discretion of a party.
 
ARTICLE II
ESTABLISHMENT OF THE PROGRAM
 
2.1        Credit Program. As of the Effective Date, Bank shall pursuant to this
Agreement continue to service, market, and promote the Pier 1 Credit Cards
issued pursuant to the Program Agreement.  Bank shall continue to make available
Pier 1 Credit Cards and promptly open a new Account and issue a new Pier 1
Credit Card with respect to each Application approved in accordance with the
Risk Management Policies.  To the extent approved in accordance with the terms
of this Agreement, the Program shall include and the Bank shall offer such other
Approved Ancillary Products and other payment products as shall be incorporated
in the Program in the future.
 
2.2        Exclusivity.  Pier 1 and Bank agree with respect to exclusivity as
set forth on Schedule 2.2.
 
2.3        Termination. The Program Agreement is hereby terminated effective
midnight December 31, 2010. The Parties agree that any obligation, payment, or
duty due and owing by such Party under the Program Agreement on or before the
stated termination date shall be performed pursuant to the terms of the Program
Agreement. In consideration of the termination, Chase agrees to pay Pier 1 by
wire transfer of immediately available funds Thirty-five Million and no/100
Dollars ($35,000,000.00) on or before December 30, 2010 to an account designated
by Pier 1. Chase and Pier 1 acknowledge and agree that the above payment
includes all sums remaining due and owing to Pier 1 by Chase pursuant to
Schedule 1.1(e) of the Purchase Agreement which Chase would have been obligated
to pay if the Program Agreement were not terminated. The Parties further
acknowledge and agree that this Agreement is contingent upon Pier 1’s receipt of
the above referenced wire payment by close of business on December 30, 2010.  By
executing this Agreement Chase confirms receipt of Pier 1’s wiring instructions.
 
 
-10-

--------------------------------------------------------------------------------

 
ARTICLE III
PROGRAM MANAGEMENT AND ADMINISTRATION
 
3.1        Program Objectives.  In performing its responsibilities with respect
to the management and administration of the Program, each Party shall be guided
by the following program objectives (the "Program Objectives"):
 
(a)           to enhance the experience of Pier 1 Shoppers;
 
(b)           to increase profits from retail sales of Pier 1;
 
(c)           intentionally deleted;
 
(d)           to maximize Program economics while minimizing operational costs
and complexity;
 
(e)           to leverage the Program to identify existing and potential Pier 1
Shoppers, develop and deepen relationships with Pier 1 Shoppers and finance
retail sales growth;
 
(f)           to ensure that the Bank’s Program-related activities are at all
times conducted in a safe and sound manner and in accordance with Applicable
Law; and
 
(g)           to increase the Pier 1 Credit Card’s share of Pier 1 retail sales.
 
3.2        Management Committee.
 
(a)           Establishment of the Management Committee.  Pier 1 and Bank hereby
establish a committee (the "Management Committee") to oversee and review the
conduct of the Program pursuant to this Agreement and to perform any other
action that, pursuant to any express provision of this Agreement, requires its
action.
 
(b)           Intentionally Deleted.
 
(c)           Composition of the Management Committee.  The Management Committee
shall consist of six (6) members, of whom three (3) members shall be nominated
by Pier 1 (the "Pier 1 Designees") and three (3) members shall be nominated by
Bank (the "Bank Designees").    Each Party shall designate its Manager to serve
as one of its designees on the Management Committee.  Each Party shall at all
times have as one of its designees the Person with overall responsibility for
the performance of the Program within his or her respective corporate
organization, which in the case of Bank, shall be the Chief Financial Officer of
the partner Credit Card business of Bank.  Bank and Pier 1 may each substitute
its designees to the Management Committee from time to time so long as their
designees continue to satisfy the above requirements, provided that each Party
shall provide the other Party with as much prior notice of any such substitution
as is reasonably practicable under the circumstances.
 
(d)           Functions of the Management Committee.  The Management Committee
shall:
 
 
-11-

--------------------------------------------------------------------------------

 
(i)             oversee Program marketing activities pursuant to the Fiscal Year
2012 Marketing Plan set forth in Schedule 5.5(a) and by  reviewing and approving
the Marketing Plan for the partial Fiscal Year 2013;
 
(ii)             monitor activities of Competitive programs and identify
implications of market trends;
 
(iii)            approve the use of any third party (e.g., subcontractor or
outsourced service provider), other than any Affiliate of Pier 1 or Bank, as the
case may be, to perform any of the obligations to be performed by Bank or Pier 1
under the Program, in each case, except to the extent (x) subcontracted or
outsourced as of the Effective Date or (y) such subcontracted or outsourced
service would not involve direct contact between such third party and any
Cardholder (i.e., in person, via telephone or in writing) (z) other than
subcontractors and outsourcers that are used by the Bank for other Credit Card
programs it being agreed and understood that the subcontracting or outsourcing
of such services (which may include print shops and mail vendors) would be
within the sole discretion of the respective Party who elects to subcontract or
outsource such service;
 
(iv)            evaluate and approve changes to any of the following:
 
(A)             offering of new Private Label Credit Cards or Approved Ancillary
Products, other than the products listed on Schedule 11.4(j), including other
payment products;
 
(B)           changes to the Account terms set forth on Schedule 3.2(e) and
material changes to any other Account terms;
 
(C)           Risk Management Policies, other than changes made by the Bank with
respect to its other Credit Card programs, (which shall be submitted to the
Management Committee together with the expected pro forma effects of such
changes on the Program);
 
(D)           changes to the Operating Procedures; and
 
(E)           changes to the SLAs applicable to the Program;
 
(v)             approve the design, but not the content, of Cardholder
Documentation and any changes thereto;
 
(vi)            review customer service, collections and other servicing
performance and reporting aspects of the Program against SLAs and other
requirements of this Agreement;
 
(vii)           review compliance with Applicable Law, the Risk Management
Policies, Operating Procedures and other Program operations and procedures;
 
 
-12-

--------------------------------------------------------------------------------

 
(viii)          carry out such other tasks as are assigned to it by this
Agreement or jointly by the Parties;
 
(ix)             intentionally deleted; and
 
(x)             adjust the Promotional Sales Fees as required by Schedule 4.9.
 
(e)           Proceedings of the Management Committee.
 
(i)             Meetings and Procedural Matters.  The Management Committee shall
meet (in person or telephonically) at least twice per calendar year.  In
addition, any member of the Management Committee may call a special meeting by
delivery of at least five (5) Business Days' prior notice to all of the other
members of the Management Committee, which notice shall specify the purpose for
such meeting.  Except to the extent expressly provided in this Agreement, the
Management Committee shall determine the frequency, place (in the case of
meetings in person) and agenda for its meetings, the manner in which meetings
shall be called and all procedural matters relating to the conduct of meetings
and the approval of matters thereat.
 
(ii)             Actions.
 
(A)             Management Committee shall be taken by majority vote of the
committee members constituting the full committee (including any vacancies).
 
(B)             If a majority of the Management Committee members constituting
the full Management Committee (including any vacancies) fail to agree on any
matter of significance to the Program (an "Unapproved Matter") within ten (10)
Business Days after the relevant initial vote, then initially the Executive Vice
President for  the partner Credit Card business of Bank and the Executive Vice
President – CFO of Pier 1 (or any other similarly ranking officer of Bank or
Pier 1, as the case may be, who is not a Management Committee member and shall
have been designated in writing by Pier 1 or Bank, as applicable, to the other
Party) shall in good faith attempt to resolve the matter.  Any such resolution
by such senior officers shall be deemed to be the action and approval of the
Management Committee for purposes of this Agreement.  If after ten (10) Business
Days, the Unapproved Matter remains unresolved by such senior officers of Pier 1
and Bank, the failure to agree shall constitute a deadlock.  In the event of a
deadlock, the final decision shall rest with Pier 1 in the case of Pier 1
Matters and with Bank in the case of Bank Matters, each of which shall, except
as otherwise provided herein, exercise its discretion reasonably and in good
faith.  If a deadlock should occur with respect to a matter that is neither a
Pier 1 Matter nor a Bank Matter, the matter shall be deemed rejected by the
Management Committee.
 
 
-13-

--------------------------------------------------------------------------------

 
         (C)  Notwithstanding anything to the contrary contained herein, Bank
shall not override any vote of Pier 1 Designees in a way that would result in
any aspect of the Program being more onerous or less beneficial to the
Cardholders or Pier 1 as of the Effective Date unless (i) Bank’s position on the
issue is required by Applicable Law and (ii) Bank adopts, and certifies to Pier
1 that it has adopted the same position with respect to each of its other Credit
Card programs that are similarly impacted by such applicable law or to which
such Applicable Law could similarly be applied, or (iii) the vote involves Bank
Matters.
 
         (D) Customer Service Disputes.  If at any time there shall be a
material change in customer dispute patterns or volume, as evidenced by the
monitoring procedures set forth in the Operating Procedures, (A) Pier 1 shall
call, and the Parties shall attend, one or more Management Committee meetings to
consider and vote upon a plan to remediate such customer service or other
disputes, (B) the Parties shall negotiate in good faith for a period ending not
less than ten (10) days following the date of such meeting, to arrive at a
mutually agreeable remediation plan (or a shorter period if such a remediation
plan is agreed to prior to the 10th day), and (C) in the event such remediation
plan is voted upon and approved, the Parties shall promptly implement such plan.
If such customer service or other disputes remain uncured on the tenth (10th)
day following the implementation of such Management Committee-approved
remediation plan or such other date determined by the Management Committee as
reasonably required to implement such remediation plan, Pier 1 shall call, and
the Parties shall attend, one or more Management Committee meetings to consider
and vote upon an alternative plan to remediate such customer service or other
disputes.  In the event that the Management Committee is unable to agree to a
plan to remediate such customer service or other disputes within the ten (10)
days following any meeting called by Pier 1 pursuant to this Section 3.2(e)(ii),
it shall be considered an Unapproved Matter.
 
(f)           Pier 1 Matters.  In accordance with and subject to this
Section 3.2, Pier 1 shall have the ultimate decision making authority with
respect to any Unapproved Matters in respect of the following matters (the "Pier
1 Matters"):
 
(i)             Design, but not content, of the Cardholder Documentation and
collateral aesthetics; provided that changes to the design or content of
Cardholder Documentation (other than Billing Statements) that require a material
increase in production costs beyond the per unit cost in effect as of the
Effective Date shall not be adopted as a Pier 1 Matter but shall require the
approval of the Management Committee pursuant to Section 3.2(e)(ii)(A) unless
Pier 1 agrees to pay the cost of such increase;
 
(ii)            look, feel and content of Billing Statements taking into
consideration any limitations imposed by the system and Operating Procedures,
except for content that is deemed necessary or appropriate by Bank in light of
legal or regulatory requirements,;
 
 
-14-

--------------------------------------------------------------------------------

 
(iii)          any maintenance of, and improvements to, Pier 1 Systems used in
connection with the Program, and any capital expenditures of Pier 1 and its
Affiliates for maintenance of, and improvements to, Pier 1 Systems used in
connection with the Program;
 
(iv)          the approval (in the sole discretion of Pier 1) of any new Credit
Card products, including Approved Ancillary Products other than those set forth
in Schedule 11.4(j) or other products and services proposed to be offered to
Cardholders and, in each case, the approval of any compensation payable to Pier
1 in respect thereof; provided, that the economic terms and compensation
arrangements related to such new products or services shall be acceptable to
both Parties;
 
(v)           communications and/or contacts with Cardholders (other than as
required to service the Accounts, comply with Applicable Law or as otherwise
provided in this Agreement), including use of telemarketing techniques utilized
by Bank.
 
(g)  Bank Matters.  In accordance with and subject to this Section 3.2, Bank
shall have the ultimate decision making authority with respect to any Unapproved
Matters in respect of the matters set forth on Schedule 3.2(g) and the following
matters (the "Bank Matters"):
 
 
(i)
changes to Account terms required by Applicable Law;

 
(ii)           capital expenditures for maintenance of, and improvements to, the
Bank Systems used in connection with the Program;
 
(iii)          content of Cardholder Documentation and Solicitation Materials
that is dictated by Applicable Law;
 
(iv)          compliance with Applicable Laws, including Operating Procedures
and other Program operations and procedures; and
 
 (v)          content of the Marketing Plan, other than the Fiscal Year 2012
Marketing Plan which is set forth in Schedule 5.5(a).  For avoidance of doubt,
the Parties have agreed to the Fiscal Year 2012 Marketing Plan as set forth in
Schedule 5.5(a) and the only portion of the Marketing Plan which shall be
considered a “Bank Matter” pursuant to this Section 3.2(g)(v) is the first four
(4) months of Pier 1’s Fiscal Year 2013, the calendar of which is set forth in
Schedule 1.1(g).
 
3.3        Program Relationship Managers; Program Team.
 
(a)           Pier 1 and Bank shall each appoint one Program relationship
manager (each, a "Manager").  The Managers shall exercise day-to-day operational
oversight of the Program, subject to the actions and decisions of the Management
Committee, and coordinate the partnership efforts between Pier 1 and Bank, shall
report to the designees
 
 
-15-

--------------------------------------------------------------------------------

 
on the Management Committee of the Party appointing such Manager and shall
conduct their Program responsibilities in accordance with the actions and
decisions of the Management Committee.  Pier 1 and Bank shall endeavor to
provide stability and continuity in the Manager positions and each Party's other
Program personnel.
 
(b)             Pier 1 and Bank acknowledge that the initial Manager of Bank has
been approved by both Parties.    With respect to future Bank Manager
candidates, Bank shall seek to propose candidates with substantial Program
relevant experience, including experience with the retail store industry,
comparable customer demographics and Loyalty Programs.
 
ARTICLE IV
PROGRAM OPERATIONS
 
4.1        Operation of the Program.
 
(a)           Each of the Parties hereto, in all material respects, shall
perform its obligations under this Agreement (i) in compliance with the terms
and conditions of this Agreement, the Risk Management Policies, the Operating
Procedures and any other policies, procedures and practices adopted pursuant to
this Agreement, (ii) in good faith, (iii) in accordance with Applicable Law, and
(iv) in a manner consistent with the Program Objectives.
 
(b)           The Operating Procedures applicable to various aspects of the
operation of the Program are attached hereto as Schedule 4.1(b). Thereafter,
except for changes required by Applicable Law, changes to such Operating
Procedures shall only be made with the approval of the Management Committee;
provided that changes to the Risk Management Policies may be made in accordance
with Section 4.6 and Article III.  Except as expressly provided otherwise in
this Agreement, Bank shall use commercially reasonable efforts to ensure that
the personnel and other resources (including Systems and other technology
resources) devoted by Bank to the Program, in the aggregate, shall be
Competitive.
 
(c)     The Parties acknowledge that the fee waiver policy established prior to
the Effective Date as described in Schedule 4.1(c) shall continue in effect
during the term at no cost to Pier 1.
 
4.2        Certain Responsibilities of Pier 1.
 
(a)           In addition to its other obligations set forth elsewhere in this
Agreement, Pier 1 agrees that during the term it shall, either itself or through
the Affiliate(s) to which it subcontracts the relevant functions:
 
(i)             solicit new Accounts through in-store instant credit procedures
(in accordance with this Agreement) and display Solicitation Materials (or
Applications) in Pier 1 Channels pursuant to the Marketing Plan;
 
 
-16-

--------------------------------------------------------------------------------

 
(ii)            implement and administer the Marketing Plan in accordance with
this Agreement;
 
(iii)           receive In-Store Payments in accordance with Section 8.3 and
procedures that comply with Applicable Law, subject to reimbursement from Bank
for the processing of such payments as provided in this Agreement; and
 
(iv)           except as otherwise provided in this Agreement, at all times, at
the cost and expense of Pier 1, provide personnel and take such commercially
reasonable actions as are necessary to support interfaces with Bank Systems with
respect to all functions, including but not limited to a system to accept and
transport Applications at POS.
 
4.3        Certain Responsibilities of Bank.
 
(a)           In addition to its other obligations set forth elsewhere in this
Agreement, Bank agrees that during the term it shall:
 
(i)             extend credit (or cause one of its Affiliates to extend credit)
on newly originated and existing Accounts in accordance with the Risk Management
Policies and Operating Procedures;
 
(ii)             comply (and cause its applicable Affiliates to comply) with the
terms of the Cardholder Agreements, the Program Privacy Policies and all
Cardholder opt-outs;
 
(iii)            prepare, process and mail Cardholder Billing Statements,
Inserts, Privacy Policy notices, change in terms notices and other
communications to Cardholders and perform any other Services required to be
performed pursuant to this Agreement from time to time;
 
(iv)            provide procedure and process documentation with respect to
Program operations, including the use of any Bank Systems utilized in the
Program to the extent that the same are not Bank proprietary information or
trade secrets;
 
(v)             to the fullest extent permitted by Applicable Law, the Privacy
Policy, and Bank's or its Affiliate's agreements with third parties, as
reasonably requested from time to time by Pier 1, provide aggregate transaction
and experience information about cardholder of Bank's other Credit Card
programs, and assist Pier 1 and its Affiliates in using such information to
develop marketing plan for their businesses;
 
(vi)            to the extent permitted by Applicable Law, the Privacy Policy,
Bank's or its Affiliate's agreements with third parties, and Bank’s policies, as
reasonably requested from time to time by Pier 1, permit Pier 1 to solicit or
offer Pier 1 Goods and Services to cardholders of Bank's and its Affiliates'
other Credit Card programs;
 
 
-17-

--------------------------------------------------------------------------------

 
(vii)           maintain a System to process Applications, using the
underwriting and credit limit assignment policy set forth in the Risk Management
Policies and the Operating Procedures;
 
(viii)          maintain call centers in accordance with the terms of Schedule
4.3(a)(viii);
 
(ix)             provide Account monitoring services, including identifying
delinquencies, identifying collection efforts required, implementing credit-line
adjustments, over limit authorizations and Account deactivation or cancellation;
 
(x)              handle collection and recovery efforts in respect of Accounts;
 
(xi)             process remittances from Cardholders;
 
(xii)            produce and issue all new, replacement and reissued credit card
plates related to Pier 1 Credit Cards; and
 
(xiii)           process, print and mail the Pier 1 Rewards Certificates as done
prior to the Effective Date, at the sole cost and expense of Pier 1 provided,
however, Chase shall deliver to Pier 1 back-up documentation for all third party
costs related to processing, printing and mailing the Pier 1 Rewards
Certificates, including, but not limited to, copies of the actual invoices form
Chase’s third party vendors.
 
4.4        Ownership of Accounts; Account Documentation.
 
(a)           Except to the extent of Pier 1's ownership of Pier 1 Licensed
Marks, Bank shall be the sole and exclusive owner of all Accounts and Account
Documentation and shall have all rights, powers, and privileges with respect
thereto as such owner; provided that Bank shall exercise such rights consistent
with the provisions of this Agreement and Applicable Law.  All purchases of Pier
1 Goods and Services in connection with the Accounts and the Cardholder
Indebtedness shall create the relationship of debtor and creditor between the
relevant Cardholder and Bank, respectively.  Pier 1 acknowledges and agrees that
(i) they have no right, title or interest (except for their right, title and
interest in Pier 1 Licensed Marks and their option to purchase the Program
Assets under Section 16.2) in or to, any of the Accounts or Account
Documentation or any proceeds of the foregoing, and (ii) Bank extends credit
directly to Cardholders.
 
(b)           Except as expressly provided herein, Bank shall be entitled to
(i) receive all payments made by Cardholders on Accounts and (ii) retain for its
account all Cardholder Indebtedness and, subject to the terms of this Agreement,
all other fees and income authorized by the Cardholder Agreements and collected
with respect to the Accounts and Cardholder Indebtedness.  Pier 1 and Bank shall
determine an appropriate allocation of any income from selling Approved
Ancillary Products as shall have been approved by the Management Committee in
connection with the approval of the offering of such Approved Ancillary
Products.
 
 
-18-

--------------------------------------------------------------------------------

 
(c)           Bank shall fund all Cardholder Indebtedness on the Accounts.
 
(d)           Bank shall have the exclusive right to effect collection of
Cardholder Indebtedness and shall notify Cardholders to make payment directly to
it in accordance with its instructions; provided, however, that Bank will make
all collections for its account using the name of Bank, and may direct all
checks to be made payable to "Pier 1" or, with Pier 1 approval, another name
combined with the name Pier 1.  Pier 1 grants to Bank a limited power of
attorney (coupled with an interest) to sign and endorse Pier 1's name upon any
form of payment that may have been issued in Pier 1's name in respect of any
Account.
 
(e)           Notwithstanding the foregoing, Pier 1 may accept payments made
with respect to an Account in a Pier 1 store as provided in Section 8.3.
 
4.5        Branding of Accounts/Credit Cards/Cardholder
Documentation/Solicitation Materials.
 
(a)           The Cardholder Documentation and the Solicitation Materials shall
be in the design and format proposed by Pier 1 and approved by the Management
Committee; provided that Bank shall be responsible for ensuring that the
Cardholder Documentation and the Solicitation Materials comply with Applicable
Law and for ensuring that the Solicitation Materials comply with the Cardholder
Documentation.
 
(b)           Bank shall be responsible for, and bear the cost of the design,
development and delivery (other than delivery at Pier 1 Channels) of the
Cardholder Documentation; provided that, to the extent that changes to the
design or format of Cardholder Documentation, as a result of a Pier 1 Matter,
result in the per unit cost of such Cardholder Documentation being greater than
the Bank’s average Cardholder Documentation costs, Pier 1 shall pay such cost
increase, provided that Bank shall first notify Pier 1 of any cost increase
before implementation.
 
(c)           Bank shall issue a renewal Pier 1 Credit Card to each Cardholder
at each scheduled Pier 1 Credit Card re-issue date.
 
(d)           Pier 1 Licensed Marks shall appear prominently on the face of Pier
1 Credit Cards.  Pier 1 Credit Cards shall not bear Bank's Licensed Marks;
provided, however, the Bank's name will appear on the back of the card in order
to identify Bank as the credit provider under the Program, together with any
other disclosures required by Applicable Law.
 
4.6        Underwriting and Risk Management.  Pier 1 and Bank agree with respect
to underwriting and risk management as set forth on Schedule 4.6.
 
4.7        Cardholder Terms.
 
(a)           The terms and conditions of each Account shall be the terms and
conditions applicable to the Account type, including the terms and conditions
set forth on
 
 
-19-

--------------------------------------------------------------------------------

 
Schedule 3.2(e). Additional changes to the terms and conditions of the Accounts
may be made only in accordance with Article III.
 
4.8        Internet Services.
 
(a)           Cardholder Website.  Bank shall maintain the existing Pier
1-branded log on page for Cardholders and potential Cardholders as of the
Effective Date ("Program Website").  The Program log on page shall be accessed
by means of links from Pier 1's websites and shall contain or otherwise be
associated with only such material and links as shall be agreed by the
Management Committee from time to time.  Pier 1 will provide such links on (i)
its home page, (ii) its check-out page, and (iii) such other pages as the
Management Committee shall determine from time to time.  The Program Website
shall also include links back to Pier 1's websites, on the Program Website home
page and such other pages as the Management Committee shall determine from time
to time.  The Program Website shall include the following functions, and such
other functions as may be approved by the Management Committee from time to time
(the Program Website and such functionality, collectively, the "Internet
Services").
 
(i)             Intentionally Deleted.
 
(ii)             Cardholder Customer Service.  The Program Website shall permit
Cardholders to (A) view the Cardholder's Account information and Billing
Statements (including any Loyalty Program information, Pier 1 Transaction
information, and all other information contained in such Billing Statement); and
(B) make payments on the Cardholder's Account via automated clearing house
transfer or other payment mechanism.
 
(b)           Performance Standards.  Bank shall provide the Internet Services
consistent with the SLAs set forth on Schedule 7.3(a) and in accordance with
industry standards.
 
(c)           Customer Privacy.  Bank shall ensure that the Privacy Policy is
clearly and prominently posted on the pages of the Program Website.
 
(d)           Internet Services Representations and Warranties.  Bank represents
and warrants as of the Effective Date and during the term of this Agreement
that:
 
(i)             the Program Website is solely under Bank's control (subject to
Pier 1's rights under this Agreement); and
 
(ii)             Bank has the license, right or privilege to use the hardware,
software and content acquired from third parties for use in the Internet
Services, and that it is the owner of all other hardware, software and content
used in the Internet Services and that neither the Internet Services as a whole,
nor any part thereof, infringes upon or violates any patent, copyright, trade
secret, trademark, invention, proprietary information, nondisclosure or other
rights of any third party.
 
 
-20-

--------------------------------------------------------------------------------

 
4.9         Promotional Sales Plans.  Bank shall offer and support the plans
listed in Schedule 4.9 (the "Promotional Sales Plans") in accordance with this
Agreement on the terms provided in Schedule 4.9.
 
ARTICLE V
MARKETING
 
5.1        Promotion of Program.  In accordance with the Marketing Plan, Pier 1
and Bank shall cooperate with each other and actively support and promote the
Program to both existing and potential Cardholders.
 
5.2        Marketing Commitment.
 
(a)           Pier 1 agrees, at its expense, to offer Cardholders the value
proposition that is offered to Pier 1 Cardholders as of the Effective Date and
shall not make any changes thereto without the consent of Bank; and (ii) shall
at all times be at least equal to the value proposition offered under the Tender
Neutral Loyalty Program and any other rewards offered to Pier 1 consumer
customers who are not Cardholders.
 
(b)           During the term, Pier 1 shall, at its expense, market the Program
in a manner and with a volume of activity consistent with its practice as of the
Effective Date.
 
5.3        Communications with Cardholders.
 
(a)           Pier 1 Inserts.  Pier 1 and its Affiliates shall have the priority
with respect to communicating with Cardholders, except for any message required
by Applicable Law, through use of Inserts, fillers, and similar mechanisms
(which shall be included on all billing envelopes) (collectively, "Inserts"),
including Inserts selectively targeted for particular segments of Cardholders,
in any and all Billing Statements (including electronic Billing Statements) and
envelopes, subject to production requirements contained in the Operating
Procedures and Applicable Law.  Except as otherwise provided in the Marketing
Plan, and except for Inserts required by Applicable Law (which shall be paid for
by Bank), Pier 1 shall be responsible for the content of, and the cost of
preparing and printing, any such Inserts.  If the insertion of Inserts in
particular Billing Statements would increase the postage costs for such Billing
Statements, Pier 1 agrees to either pay for the incremental postage cost or
prioritize the use of Inserts to avoid postage cost over-runs.  Pier 1 shall
retain all revenues they receive from all Inserts (other than any Inserts
promoting Pier 1 Credit Cards or Approved Ancillary Products that Pier 1 may
permit to be produced and distributed in accordance with the Marketing
Plan).  Subject to Pier 1's review, Bank may communicate with Cardholders in the
Inserts about the Program as necessary for Bank to comply with its obligations
under this Agreement.
 
(b)           Billing Statement Messages.  Pier 1 and its Affiliates shall have
the exclusive right to use Billing Statement (including electronic Billing
Statement) messages and Billing Statement envelope (or electronic mail) messages
in each Billing Cycle to communicate with Cardholders, subject to production
requirements contained in the Operating Procedures and Applicable Law.  Such
messages shall be included at no cost to
 
 
-21-

--------------------------------------------------------------------------------

 
Pier 1.  Notwithstanding the foregoing, any message required by Applicable Law
or collections shall take precedence over Pier 1's and its Affiliates'
messages.  Subject to Pier 1's review, Bank may communicate with Cardholders
about the Program in the Billing Statements as necessary for Bank to comply with
its obligations under this Agreement.
 
5.4        Approved Ancillary Products.  Except for the Approved Ancillary
Products and Pier 1 Credit Cards or those products set forth on
Schedule 11.4(j), Bank and its Affiliates shall not offer (except as directed by
Pier 1) any goods or services to Cardholders or through the Program.  From time
to time, Bank may propose to solicit Cardholders for products or services other
than the foregoing.  If the Management Committee agrees to permit such
solicitation, such solicitation shall only be permitted on the terms prescribed
by the Management Committee.
 
5.5        Marketing Plan.
 
(a)           The Parties agree to the terms of the Fiscal Year 2012 Marketing
Plan set forth in Schedule 5.5(a). For the portion of the Fiscal Year 2013
during the term of this Agreement, Pier 1 shall develop, in consultation with
Bank, and  not less than three (3)    months prior to the commencement of such
Fiscal Year a Marketing Plan, subject to the approval of the Management
Committee.  Except as may be set forth in the Fiscal Year 2012 Marketing Plan,
the Parties  acknowledge that for the remainder of the term, Pier 1 shall
not  offer a sales coupon or other sales discount which permits a new Cardholder
to receive a discount or price reduction with the first use of the Pier 1 Credit
Card.
 
(b)           Each Marketing Plan shall outline, for each Pier 1 Channel, all
programs, to the extent established and mutually agreed upon by Pier 1 and Bank.
Pier 1 shall provide the following information for each program at Bank’s
request:
 
(i)             description of offer(s), cost per unit, expected response rate
and other performance projections with respect thereto;
 
(ii)            description of target audience;
 
(iii)           planned budget, specifying Bank's share and Pier 1's share, if
any;
 
(iv)           distribution among Pier 1 Channels and types of Accounts; and
 
(v)            target implementation date (e.g., mailing dates, calling dates,
delivery dates).
 
(c)           Each Marketing Plan shall address development of Solicitation
Materials and Account Documentation; new Account acquisition strategies,
including direct mailing; preparation of unique collateral materials for Pier
1's employees; activation, retention and usage; statement design and messaging;
advertising of the Program; and such other marketing matters as the Parties
shall agree to.
 
 
-22-

--------------------------------------------------------------------------------

 
(d)           Each Marketing Plan shall specify which Party is responsible for
each Marketing Plan item and shall contain a budget specifying the Parties'
financial responsibilities during the applicable Fiscal Year.
 
(e)           Any Marketing Plan may be modified or supplemented by the Parties
from time to time upon mutual agreement, provided such modifications or
supplements, as the case may be, are approved by the Management Committee.
 
(f)           To the extent practicable, all significant marketing initiatives
developed under this Agreement shall contain unique marketing source codes to
facilitate post-marketing research and analysis.
 
ARTICLE VI
CARDHOLDER INFORMATION
 
6.1        Customer Information.
 
(a)           All sharing, use and disclosure of Cardholder Data and Pier 1
Shopper Data under this Agreement shall be subject to the provisions of this
Article VI.  The Parties acknowledge that the same or similar information may be
contained in the Cardholder Data, Pier 1 Shopper Data, and other data and that
each such pool of data shall therefore be considered separate information
subject to the specific provisions applicable to that data hereunder.
 
(b)           Pier 1 and Bank shall each maintain an information security
program that is designed to meet all requirements of Applicable Law, including,
at a minimum, maintenance of an information security program that is designed
to: (i) ensure the security and confidentiality of the Cardholder Data and Pier
1 Shopper Data; (ii) protect against any anticipated threats or hazards to the
security or integrity of the Cardholder Data and Pier 1 Shopper Data;
(iii) protect against unauthorized access to or use of the Cardholder Data and
Pier 1 Shopper Data, specifically including the use of data encryption or other
mutually agreed upon secure data transfer method for all Cardholder Data and
Pier 1 Shopper Data transferred between the Parties; and (iv) ensure the proper
disposal of Cardholder Data and Pier 1 Shopper Data. Additionally, such security
measures shall meet current industry standards and shall be at least as
protective as those used by each Party to protect its other confidential
customer information.  Each Party shall use the same degree of care in
protecting the Cardholder Data and Pier 1 Shopper Data against unauthorized
disclosure as it accords to its own confidential customer information, but in no
event less than a reasonable standard of care.  In particular, Bank shall treat
Pier 1 Shopper Data as if it were "customer information" for purposes of the
regulations above.  In the event a Party becomes aware of any unauthorized use
of or access to Cardholder Data, such Party shall immediately notify the other
Party and shall cooperate with such other Party, as reasonably requested or as
required by Applicable Law, (x) to assess the nature and scope of such incident,
(y) to contain and control such incident to prevent further unauthorized access
to or use of Cardholder Data, and (z) to provide prompt notice to affected
Cardholders to the extent required by Applicable Law or otherwise with the
approval of the Management Committee. In the event Bank
 
 
-23-

--------------------------------------------------------------------------------

 
becomes aware of any unauthorized use of or access to Pier 1 Shopper Data, Bank
shall immediately notify Pier 1 and shall cooperate with them, as they deem
necessary or as required by Applicable Law, (x) to assess the nature and scope
of such incident, (y) to contain and control such incident to prevent further
unauthorized access to or use of Pier 1 Shopper Data, and (z) to provide prompt
notice to affected Pier 1 Shoppers to the extent required by Applicable Law or
otherwise with the approval of the Management Committee. The cost and expenses
of any assessment, containment, control and such notice shall be borne solely by
the Party that experienced the unauthorized use of or access to Cardholder Data
or Pier 1 Shopper Data. The affected Party shall be reimbursed for any losses,
including fraud losses.
 
(c)           Pier 1 shall, subject to Applicable Law, promptly provide to Bank
a complete list of any Persons who (i) have requested to be on Pier 1's "do not
call" list and/or (ii) have requested to be on "do not mail" lists (or other
similar lists), and Bank shall promptly comply with such requests with respect
to its solicitation of Pier 1 Credit Cards and Approved Ancillary Products. Bank
shall, subject to Applicable Law, promptly provide to Pier 1 a complete list of
any Cardholders who (i) have requested to be on Bank's "do not call" list and/or
(ii) have requested to be on "do not mail" lists (or other similar lists) in
connection with their Cardholder relationship with Bank and Pier 1 shall
promptly comply with such requests with respect to its solicitations.
 
6.2        Cardholder Data.
 
(a)           As among the Parties hereto, the Cardholder Data shall be the
property of and exclusively owned by Bank.
 
(b)           The Program Privacy Policy applicable to the Cardholder Data is
attached as Schedule 6.2 hereto. Any modifications to the Program Privacy Policy
shall be approved by the Management Committee, provided that the Program Privacy
Policy shall comply with Applicable Law at all times.
 
(c)           Bank shall not use, or permit to be used, the Cardholder Data,
except as provided in this Section 6.2.  Bank may use the Cardholder Data in
compliance with Applicable Law and the Program Privacy Policy solely (i) for
purposes of soliciting or marketing (in each case, solely as directed by Pier 1
or the Management Committee) or servicing customers listed in the Cardholder
Data for Pier 1 Credit Cards, Approved Ancillary Products, and any other
products and services approved by the Management Committee, (ii) as otherwise
necessary to carry out its obligations or exercise its rights hereunder, or
(iii) as required by Applicable Law. Bank has no rights to use the Cardholder
Data for marketing purposes except as expressly provided herein.
 
(d)           Bank shall not disclose, or permit to be disclosed, the Cardholder
Data, except as provided in this Section 6.2. Bank shall not, directly or
indirectly, sell or otherwise transfer any right in or to the Cardholder Data
other than to Pier 1 or any of its Affiliates, or to its Nominated Purchaser or
a successor of Bank by merger or acquisition.  Bank may disclose the Cardholder
Data in compliance with Applicable Law and the Program Privacy Policy solely:
 
 
-24-

--------------------------------------------------------------------------------

 
(i)             to its authorized subcontractors in connection with a permitted
use of such Cardholder Data under this Section 6.2, provided that each such
authorized subcontractor agrees in a written agreement satisfactory to Pier 1
and Bank to maintain all such Cardholder Data as strictly confidential and not
to use or disclose such information to any Person other than Bank or Pier 1,
except as required by Applicable Law or any Governmental Authority (after giving
Bank and Pier 1 prior notice and an opportunity to defend against such
disclosure); provided, further, that each such authorized subcontractor
maintains, and agrees in writing to maintain, an information security program
that is designed to meet all requirements of Applicable Law, including, at a
minimum, maintenance of an information security program that is designed to:
(w) ensure the security and confidentiality of the Cardholder Data; (x) protect
against any anticipated threats or hazards to the security or integrity of the
Cardholder Data; (y) protect against unauthorized access to or use of the
Cardholder Data; and (z) ensure the proper disposal of Cardholder Data; and
provided, further, that each such authorized subcontractor agrees to notify
promptly Bank and Pier 1 of any unauthorized disclosure, use, or disposal of, or
access to, Cardholder Data and to cooperate with Bank and Pier 1 in any
investigation thereof and remedial action with respect thereto;
 
(ii)             to its Affiliates, and its and such Affiliates' employees,
attorneys and accountants with a need to know such Cardholder Data in connection
with a permitted use of such Cardholder Data under this Section 6.2; provided
that (A) any such Person is bound by terms substantially similar to this
Section 6.2 as a condition of employment or of access to Cardholder Data or by
professional obligations imposing comparable terms; and (B) Bank shall be
responsible for the compliance by each such Person with the terms of this
Section 6.2;
 
(iii)             to any Governmental Authority with authority over Bank (A) in
connection with an examination of Bank; or (B) pursuant to a specific
requirement to provide such Cardholder Data by such Governmental Authority or
pursuant to compulsory legal process; provided that Bank seeks the protection of
confidential treatment for any disclosed Cardholder Data to the fullest extent
available under Applicable Law governing such disclosure, and with respect to
clause (B), to the extent permitted by Applicable Law, Bank (1) provides at
least ten (10) Business Days' prior notice of such proposed disclosure to Pier 1
if reasonably possible under the circumstances, and (2) seeks to redact the
Cardholder Data to the fullest extent possible under Applicable Law governing
such disclosure; or
 
(iv)             to the extent permitted in the Risk Management Policies and
Operating Procedures, to any consumer reporting agency in accordance with the
federal Fair Credit Reporting Act.
 
(e)           Bank shall cooperate with Pier 1 to provide Pier 1 and its
Affiliates with the maximum ability permissible under Applicable Law and the
Program Privacy Policy to receive, use and disclose the Cardholder Data,
including, as necessary or appropriate, through use of consents or opt-out
provisions, in each case as directed by Pier 1.  Without
 
 
-25-

--------------------------------------------------------------------------------

 
limiting the foregoing, Pier 1 and its Affiliates may receive, use and disclose
the Cardholder Data in compliance with Applicable Law and the Program Privacy
Policy (i) for purposes of promoting the Program or promoting Pier 1 Goods and
Services, (ii) as otherwise necessary to carry out its obligations under this
Agreement, and (iii) as otherwise permitted by Applicable Law.
 
Notwithstanding the foregoing, no Party hereto shall be required to provide any
information on a personally identifiable basis if the provision of such
personally identifiable information would cause such Party to be considered a
"consumer reporting agency" for purposes of the Fair Credit Reporting Act.
 
(f)           If Pier 1 or a Nominated Purchaser exercises its rights under
Section 16.2, Bank shall transfer its right, title and interest in the
Cardholder Data to Pier 1 or its Nominated Purchaser as part of such
transaction, and Bank's right to use and disclose the Cardholder Data shall
terminate upon the termination of this Agreement.
 
6.3        Pier 1 Shopper Data; Pier 1 Prospect Data.
 
(a)           Bank acknowledges that Pier 1 gathers information about purchasers
of Pier 1 Goods and Services and that Pier 1 and its Affiliates have rights to
use and disclose such information independent of whether such information also
constitutes Cardholder Data.  As between Pier 1 and Bank, all Pier 1 Shopper
Data shall be owned exclusively by Pier 1.  Bank acknowledges and agrees that it
has no proprietary interest in Pier 1 Shopper Data.  To the extent Bank is the
direct recipient of such data, it shall provide such data to Pier 1 in such
format and at such times as shall be reasonably specified by Pier 1.  Bank shall
cooperate in the maintenance of Pier 1 Shopper Data and other data, including by
incorporating in the Application and Cardholder Agreement provisions mutually
agreed to by the Parties pursuant to which applicants and Cardholders shall
agree that they are providing their identifying information and all updates
thereto and all transaction data from Pier 1 Channels to both Bank and Pier 1
and its Affiliates.  For the avoidance of doubt, the following information shall
be deemed Pier 1 Shopper Data:
 
(i)             for any customer who has been approved for a Pier 1 Credit Card,
regardless of the channel through which such Application was completed or
submitted, the customer's name, address, email address, and telephone number;
and
 
(ii)             for any Cardholder, (1) the Cardholder's name, address, email
address, and telephone number; (2) any reported change to any of the foregoing
information; and (3) Cardholder transaction and experience data in Pier 1
Channels at a detailed, line-item and SKU level that provides all detail
provided to Pier 1 and its Affiliates prior to the date of this Agreement.
 
(b)           Subject to compliance with Applicable Law, Pier 1's privacy
policies, the Marketing Plan and such criteria (including format) as may be
mutually agreed to from time to time, during the term, Pier 1 shall make
available to Bank a list of customers of Pier 1 and its Affiliates, including
its "In-Touch" customers, whom Pier 1 has determined
 
 
-26-

--------------------------------------------------------------------------------

 
are available to be solicited only for Accounts under the Program (the "Pier 1
Prospect List").  As between Pier 1 and Bank, Pier 1 Prospect List shall be
owned exclusively by Pier 1.  Bank acknowledges and agrees that it has no
proprietary interest in Pier 1 Prospect List and will not use the Pier 1
Prospect List for any reason other than as set forth in this Agreement.
 
(c)           Bank shall not use, or permit to be used, directly or indirectly,
the Pier 1 Shopper Data, except to transfer such data to Pier 1 to the extent
received by Bank.  Bank shall not use, or permit to be used, Pier 1 Prospect
List except as provided in this Section 6.3(c).  Bank may use Pier 1 Prospect
List in compliance with Applicable Law solely for purposes of soliciting
customers listed in Pier 1 Prospect List for Accounts or as required by
Applicable Law.
 
(d)           Bank shall not disclose, or permit to be disclosed, Pier 1 Shopper
Data or Pier 1 Prospect List, except as provided in this Section 6.3.  Bank
shall not, directly or indirectly, sell or otherwise transfer any right in or to
Pier 1 Shopper Data or Pier 1 Prospect List (all such rights belonging
exclusively to Pier 1).  Bank may disclose Pier 1 Shopper Data and Pier 1
Prospect List in compliance with Applicable Law solely:
 
(i)             to its authorized subcontractors in connection with a permitted
use of such Pier 1 Shopper Data or Pier 1 Prospect List under this Section 6.3,
provided that each such authorized subcontractor agrees in writing to maintain
all such Pier 1 Shopper Data or Pier 1 Prospect List as strictly confidential in
a manner satisfactory to Pier 1 and not to use or disclose such information to
any Person other than Bank or Pier 1, except as required by Applicable Law or
any Governmental Authority (after giving Bank and Pier 1 prior notice and an
opportunity to defend against such disclosure); provided, further, that each
such authorized subcontractor maintains, and agrees in writing to maintain, an
information security program that is designed to meet all requirements of
Applicable Law, including, at a minimum, maintenance of an information security
program that is designed to:  (w) ensure the security and confidentiality of
Pier 1 Shopper Data and Pier 1 Prospect List; (x) protect against any
anticipated threats or hazards to the security or integrity of Pier 1 Shopper
Data and Pier 1 Prospect List; (y) protect against unauthorized access to or use
of Pier 1 Shopper Data and Pier 1 Prospect List; and (z) ensure the proper
disposal of Pier 1 Shopper Data and Pier 1 Prospect List; and provided, further,
that each such authorized subcontractor agrees to notify promptly Bank (and Bank
shall promptly notify Pier 1) of any unauthorized disclosure, use, or disposal
of, or access to, Pier 1 Shopper Data or Pier 1 Prospect List and to cooperate
with the Bank and Pier 1 in any investigation thereof and remedial action with
respect thereto;
 
(ii)             to its Affiliates, and its and such Affiliates' employees,
attorneys and accountants, with a need to know Pier 1 Shopper Data or Pier 1
Prospect List in connection with a permitted use of Pier 1 Shopper Data or Pier
1 Prospect List under this Section 6.3; provided that (A) any such Person is
bound by terms substantially similar to this Section 6.3 as a condition of
employment, of access to Pier 1 Shopper Data or Pier 1 Prospect List or by
professional obligations
  
 
-27-

--------------------------------------------------------------------------------

 
imposing comparable terms; and (B) Bank shall be responsible for the compliance
by each such Person with the terms of this Section 6.3; or
 
(iii)             to any Governmental Authority with authority over Bank (A) in
connection with an examination of Bank; or (B) pursuant to a specific
requirement to provide Pier 1 Shopper Data or Pier 1 Prospect List by such
Governmental Authority or pursuant to compulsory legal process; provided that
Bank seeks the full protection of confidential treatment for any disclosed Pier
1 Shopper Data or Pier 1 Prospect List, as the case may be, to the extent
available under Applicable Law governing such disclosure, and with respect to
clause (B), to the extent permitted by Applicable Law, Bank (1) provides at
least ten (10) Business Days' prior notice of such proposed disclosure to Pier 1
if reasonably possible under the circumstances, and (2) seeks to redact Pier 1
Shopper Data or Pier 1 Prospect List to the fullest extent possible under
Applicable Law governing such disclosure.
 
(e)           Upon the termination of this Agreement, without limiting Bank's
rights and obligations with respect to the Cardholder Data pursuant to
Section 16.3, Bank's rights to use and disclose Pier 1 Shopper Data and Pier 1
Prospect List shall terminate.  Promptly following such termination, Bank shall
return to Pier 1 or destroy all Pier 1 Shopper Data and Pier 1 Prospect Lists
and shall certify such return or destruction to Pier 1 upon request excluding
any archival copy retained systemically as a function of the Bank’s disaster
recovery process.
 
ARTICLE VII
OPERATING STANDARDS
 
7.1        Reports.  Within ten (10) Business Days after the end of each Fiscal
Month or such other time as may be agreed by the Parties with respect to
particular reports, Bank shall provide to the Management Committee and Pier 1
the report specified in Schedule 7.1 (which report shall be reported on a Fiscal
Month, calendar month or cycles-basis, as agreed upon by the Parties), and such
other reports as are mutually agreed to by the Parties from time to time.  The
payment report shall be known as a "Monthly Settlement Sheet.”
 
7.2        Servicing.
 
(a)           Bank shall perform, or cause to be performed, all Services in all
material respects in accordance with the terms and conditions of this Agreement,
the Risk Management Policies and the Operating Procedures.  Without limiting the
foregoing, Bank shall service the Accounts in compliance with Applicable Law, in
such a way as to not disparage or embarrass Pier 1 or its names, with a level of
service to Cardholders and with no less care and diligence than the degree of
care and diligence employed by Bank under the prior Program Agreement between
the Parties.
 
(b)           The Bank shall be required to meet the SLAs applicable to the
Services set forth in Schedule 7.3(a) (as such SLAs may be amended from time to
time in accordance with this Agreement).
 
 
-28-

--------------------------------------------------------------------------------

 
(c)           The Parties shall maintain records relating to their performance
under this Agreement in accordance with their respective record retention
policies, as the same may be amended from time-to-time.  Records may be kept in
either paper or electronic form.  The Parties shall retrieve, reproduce and
deliver to each other any records reasonably requested from time to time by the
other Party for the purpose of providing customer assistance or resolving
customer disputes.
 
(d)           Bank shall have the right to perform any portion of the Services
through one or more subservicers; provided that (i) any subservicer that is not
an Affiliate of Bank shall be subject to approval pursuant to Article III and
(ii) Bank shall remain fully responsible to Pier 1 for the portion of the
Services performed by any subservicer(s) (including its
Affiliates).  Notwithstanding the foregoing, to the extent Bank subcontracts or
outsources to any third party any Services as of the Effective Date, Bank may
continue to subcontract or outsource such Services to such third party (and Bank
shall be fully responsible for the performance of such subcontracted or
outsourced Services).  Bank and Pier 1 further agree with respect to call center
and customer service functions as set forth on Schedule 4.3(a)(viii).
 
7.3        Service Level Standards.
 
(a)           Bank shall perform the applicable Services in accordance with the
SLAs set forth on Schedule 7.3(a).
 
(b)           Bank shall report to Pier 1 monthly, in a mutually agreed upon
format and on a calendar month basis, Bank's performance under each of the SLAs
set forth on Schedule 7.3(a).  If Bank fails to meet any SLA, Bank shall
(i) immediately report to the Management Committee the reasons for the SLA
failure(s); and (ii) promptly take any action reasonably necessary to correct
and prevent recurrence of such failure(s).
 
(c)           Throughout the term, Bank shall maintain a disaster recovery and
business continuity plan that complies with Applicable Law.  Bank shall be
prepared to and have the ability to implement such plan if necessary.  Bank
shall provide Pier 1 with access to review such plan upon request.  Bank shall
test the plan annually and shall promptly implement such plan upon the
occurrence of a disaster or business interruption.  Bank shall be excused from
its failure to meet any applicable SLAs that result directly from the failure of
any of Pier 1 Systems or a Force Majeure Event.
 
(d)           Bank and Pier 1 acknowledge that (i) Pier 1's management is now
and in the future may be required under the Sarbanes-Oxley Act of 2002 and
related regulations (the "SOX Laws") to, among other things, assess the
effectiveness of its internal controls over financial reporting and state in its
annual report whether such internal controls are effective, (ii) Pier 1's
independent auditors are now and in the future may be required to evaluate the
process used by management to make such assessment to determine whether that
process provides an appropriate basis for management's conclusions, and (iii)
because Pier 1 and Bank have entered into a significant transaction as described
in this Agreement, the controls used by Bank (including controls that restrict
unauthorized access to systems, data and programs) are relevant to Pier 1's
evaluation of its controls.  
 
 
-29-

--------------------------------------------------------------------------------

 
Having acknowledged the foregoing, and subject to the terms of this Section
7.3(d), Bank agrees to cooperate with Pier 1 and its independent auditors as
reasonably necessary to facilitate Pier 1's ability to comply with its
obligations under the SOX Law including by providing Pier 1 with an opportunity
to meet with Bank's internal auditors and/or technology personnel to obtain
assurances regarding Bank's internal controls and review a copy of any relevant
correspondence prepared by Bank's internal auditors addressing Bank’s SOX
compliance, including, if applicable, any correspondence addressing any
corrective plan or action to be undertaken in response to any
deficiencies.  Bank will promptly notify Pier 1 of any deficiency discovered
with respect to Bank's internal controls that could reasonably be expected to
have a significant impact on the Program and, within sixty (60) days of such
notice, provide to Pier 1 and commence to implement a corrective plan to remedy
such deficiencies.  In the event Bank obtains a SAS 70 Type II Audit in the
future, Bank shall provide Pier 1 with a copy of such report and will deliver
and commence to implement a corrective plan within sixty (60) days if the SAS 70
Type II Audit reveals any deficiencies.
 
7.4        Credit Systems:
 
(a)           Bank shall bear all out of pocket costs and expenses incurred by
it or paid to third parties associated with its Credit Systems.
 
(b)           Bank shall maintain the following systems during the term of the
Agreement as they exist as of the Effective Date:
 
(i)             Credit processing/servicing systems (including data gathering,
interface capabilities with Pier1’s other Systems, Loyalty Program support and
core systems/customer service functionality);
 
(ii)            Credit data feeds used by Pier 1 or any of its Affiliates in
connection with the Credit Card Business or otherwise shall be available on the
Bank Systems; and all data feeds necessary to provide Pier 1 with the
information necessary to prepare the Monthly Settlement Sheets pursuant to
Section 7.1;
 
(iii)           Bank shall provide and the Bank Systems shall support the
Internet Services described in Section 4.8;
 
(iv)           the Bank Systems shall interface with Pier 1 Systems;
 
(v)            Bank shall have a disaster recovery and business continuity plan
applicable to the Bank Systems as set forth in Section 7.3(c) and the Bank shall
be prepared to and have the ability to implement such plan if necessary; and
 
(vi)           Bank shall provide procedures and process documentation to all
employees of Pier 1, its Subsidiaries and its Licensees who use the Bank
Systems.
 
(c)           Neither Party shall make any change to any of its Systems that
would render them incompatible in any way with the other Party’s or its
Affiliates’ Systems or require the other Party or its Affiliates (or the Retail
Merchants) to make any change to
 
-30-

--------------------------------------------------------------------------------

 
any of their Systems (including any POS terminals) or reduce or restrict
interfacing or System feeds, in any such case without the prior approval of the
Management Committee.
 
7.5        Systems Interface; Technical Support.
 
(a)           Required Interfaces.
 
(i)             Pier 1 and Bank have identified the Systems interfaces required
to be sustained among Pier 1 and Bank.  Pier 1 and Bank shall maintain such
interfaces and cooperate in good faith with each other in connection with any
modifications to such interfaces as may be requested by either Party from time
to time.
 
(ii)             Each of Pier 1 and Bank agrees to maintain at its own expense
its respective Systems interfaces so that the operation of the Systems as a
whole is at all times no less functional than prior to the Effective Date.  Bank
and Pier 1 agree to provide sufficient personnel to support the Systems
interfaces required to be sustained between Pier 1 and Bank.
 
(b)           Systems Compatibility; Additional Interfaces; Interface
Modifications.
 
(i) Neither Party shall make any change to any of its Systems that would render
them incompatible in any way with the other Party's or its Affiliates' Systems
or require the other Party or its Affiliates (or the Retail Merchants) to make
any change to any of their Systems (including any POS terminals) or reduce or
restrict interfacing or System feeds, in any such case without the prior
approval of the Management Committee.
 
(ii)  All requests for new interfaces, modifications to existing interfaces and
terminations of existing interfaces shall be presented to the Management
Committee for approval.  Upon approval, the Parties shall work in good faith to
establish the requested interfaces or modify or terminate the existing
interfaces, as applicable, on a timely basis.  Except as otherwise provided
herein, all costs and expenses with respect to any new interface or interface
modification or termination shall be borne by the requesting Party, unless
otherwise determined by the Management Committee.
 
(c)           Secure Protocols.  The Parties shall use secure protocols for the
transmission of data from Bank and its Affiliates, on the one hand, to Pier 1
and its Affiliates, on the other hand, and vice versa.  This will include the
use of data encryption or another form of agreed-upon secure data transmission
method during transmission of all Cardholder Data and Pier 1 Shopper Data by
both Bank and Pier 1.
 
 
-31-

--------------------------------------------------------------------------------

 
ARTICLE VIII
MERCHANT SERVICES
 
8.1        Transmittal and Authorization of Pier 1 Charge Transaction
Data.  Pier 1 shall, and shall cause its Subsidiaries and Licensees (such
Subsidiaries and Licensees, together with Pier 1, the "Retail Merchants") to,
accept within the United States Pier 1 Credit Cards for Pier 1 Goods and
Services.  The Retail Merchants shall transmit Pier 1 Charge Transaction Data
for authorization of Pier 1 Transactions to Bank as provided in the Operating
Procedures.  Bank shall authorize or decline Pier 1 Transactions on a real time
basis as provided in the Operating Procedures, including transactions involving
split-tender (i.e., a portion of the total transaction amount is billed to a
Pier 1 Credit Card and the remainder is paid through one or more other forms of
payment), transactions over the phone, on-line or hand keyed, as applicable, or
down-payments on Pier 1 Goods and Services for later delivery.  If any Retail
Merchant is unable to obtain authorizations for Pier 1 Transactions for any
reason, such Retail Merchant may complete such Pier 1 Transactions as provided
in the Operating Procedures.
 
8.2        POS Terminals.  Pier 1 shall maintain POS terminals capable of
processing Pier 1 Credit Card and Account transactions as handled as of the
Effective Date.  To the extent that Pier 1 is required by Bank to make changes
to any POS terminal (including hardware and software) in order to process Pier 1
Transactions and transmit Pier 1 Charge Transaction Data under this Agreement as
a result of any change or modification to any Bank System or a new Bank System
approved by the Management Committee, Bank shall pay the costs and expenses
associated with such changes.
 
8.3        In-Store Payments.  Pier 1 may accept In-Store Payments from
Cardholders on their Accounts in accordance with the Operating Procedures, the
Risk Management Policies and any procedures required under Applicable Law.  Pier
1 shall, as necessary, provide proper endorsements on such items.  If Pier 1
receives any In-Store Payments, Pier 1 shall, directly or through its
Affiliates, be deemed to hold such In-Store Payments in trust for Bank until
such Payments are either delivered to Bank or applied to reduce amounts payable
by Bank to Pier 1 pursuant to Section 8.4(b).  Bank hereby grants to Pier 1 a
limited power of attorney (coupled with an interest) to sign and endorse Bank's
name upon any form of payment that may have been issued in Bank's name in
respect of any Account.  Pier 1 and Bank agree to comply with the jointly
developed procedures in the Operating Procedures with respect to the manner in
which such In-Store Payments shall be processed.  Pier 1 shall notify Bank upon
receipt of In-Store Payments and Bank shall include Pier 1 Charge Transaction
Data related to such In-Store Payments in the net settlement in respect of the
day immediately following such receipt on the same basis as other Pier 1 Charge
Transaction Data.  Pier 1 shall issue receipts to Cardholders for such payments
in compliance with Applicable Law.
 
8.4        Settlement Procedures.
 
(a)           Pier 1 shall transmit Pier 1 Charge Transaction Data to Bank in
accordance with the Operating Procedures on each day on which such Retail
Merchants are open for business, other than Sunday.  If Pier 1 Charge
Transaction Data is received by Bank's processing center on or before 7:00 a.m.
(Central time) on any Business Day on which Bank is open for business, Bank
shall process Pier 1 Charge Transaction Data
 
-32-

--------------------------------------------------------------------------------

 
and, in accordance with Section 9.1(a), initiate a wire transfer of the payment
in respect thereof before 1:00 p.m. (Central time) on the same Business Day.  If
Pier 1 Charge Transaction Data is received after 7:00 a.m. (Central time) on any
Business Day Bank is open for business, or at any time on a day other than a
Business Day, Bank shall process Pier 1 Charge Transaction Data for payment by
1:00 p.m. (Central time) on the following Business Day.
 
(b)           Bank shall remit to Pier 1 for itself and the Retail Merchants, an
amount calculated in accordance with Schedule 8.4.
 
(c)           Pier 1 shall be responsible for allocating such remittances among
the Retail Merchants as appropriate and Bank shall have no responsibility or
liability in connection therewith (it being agreed that Bank has no obligation
to accept Pier 1 Charge Transaction Data directly from, or make remittances to,
any Person other than Pier 1).
 
8.5        Bank's Right to Charge Back.  Bank shall have the right to charge
back to Pier 1 the amount of any Cardholder Indebtedness, with respect to
Accounts, relating to Pier 1 Charge Transaction Data if with respect to the
related Pier 1 Transaction:
 
(a)           The Cardholder refuses to pay the charge based on a dispute
regarding the quality, timely delivery, or non-receipt of Pier 1 Goods and
Services representing a valid defense to payment consistent with Applicable Law;
provided that any such refusal constitutes a bona fide claim presented by the
Cardholder in good faith in the reasonable opinion of Bank, after consultation
with Pier 1;
 
(b)           The Cardholder refuses to pay the charge based on a claim of
unauthorized use of Pier 1 Credit Card at a Retail Merchant; provided that any
such refusal constitutes a bona fide claim presented by the Cardholder in good
faith in the reasonable opinion of Bank, after consultation with Pier 1;
 
(c)           The charge was not for a bona fide sale or delivery of Pier 1
Goods and Services by or through a Pier 1 Channel;
 
(d)           The charge slip is a duplicate of a charge slip previously paid;
 
(e)           The price of Pier 1 Goods and Services shown on the charge slip
differs from the amount shown on the Cardholder's copy of the charge slip, but
only to the extent of such difference;
 
(f)           The charge or Account arose from fraud of any employee or agent in
a Retail Merchant; or
 
(g)           The Cardholder refuses to pay the charge based on a dispute
regarding accuracy of the Pier 1 Charge Transaction Data or the charge slip is
illegible with respect to such Pier 1 Charge Transaction Data or is missing
information in any material respect.
 
8.6        Exercise of Chargeback.  If Bank exercises its right of chargeback,
Bank shall demand payment from Pier 1 for the full amount of such
chargeback.  In the event of a
 
 
-33-

--------------------------------------------------------------------------------

 
chargeback pursuant to this Article VIII, upon payment in full of the related
amount by Pier 1, Bank shall immediately assign to Pier 1 or the relevant Retail
Merchant, without any representation, warranty or recourse, (i) all right to
payments of amounts charged back in connection with such Cardholder charge, and
(ii) any security interest granted by Pier 1 under Section 18.1.  Bank shall
provide reasonable cooperation in any effort by Pier 1 to collect the chargeback
amount, including by executing and delivering any document necessary or useful
to such collection efforts.
 
8.7        No Merchant Discount.  None of Pier 1, its Affiliates or the Retail
Merchants shall be required to pay any Merchant Discount, other than as
described on Schedule 4.9, on any Pier 1 Transaction.  The Parties shall
directly process Pier 1 Transactions such that the Retail Merchants do not incur
any merchant acquirer/processor or similar fees.
 
ARTICLE IX
PROGRAM ECONOMICS
 
9.1        Pier 1 Compensation.
 
(a)           Payments.
 
(i)             Not later than 1:00 pm (Central time) on each Business Day, Bank
shall initiate payment to Pier 1 an amount determined in accordance
with  Schedule 8.4 with respect to the Accounts.
 
(ii)             Not later than 1:00 p.m. (Central time) on the tenth (10th)
Business Day after the end of each Fiscal Month, Bank shall initiate payment to
Pier 1 in the amounts determined in accordance with Schedule 7.1 with respect to
the Accounts.
 
For the avoidance of doubt, any such payment shall not be deemed a waiver of, or
in any other way limit, a Party's right to pursue any dispute with respect to
such payment in accordance with the terms of this Agreement and each of Bank or
Pier 1 may invoke the dispute resolution procedures set forth herein following
payment of such amounts.
 
(b)           Form of Payment.  All payments pursuant to this Section 9.1 shall
be made by wire transfer of immediately available funds to an account designated
in writing by Pier 1 or Bank, as the case may be, unless otherwise agreed upon
by the Parties in writing.
 
9.2        Dispute Resolution.  Any disputes regarding the amounts owed under
this Agreement shall be resolved in accordance with Article XII.
 
 
-34-

--------------------------------------------------------------------------------

 
ARTICLE X
INTELLECTUAL PROPERTY
 
10.1        Pier 1 Licensed Marks.
 
(a)           Grant of License to Use Pier 1 Licensed Marks.  Subject to the
terms and conditions of this Agreement, Pier 1, either directly or through its
Affiliates, hereby grants to Bank a non-exclusive, royalty-free,
non-transferable right and license to use Pier 1 Licensed Marks with respect to
the Program in the Territory in connection with: (i)  the creation,
establishment, marketing and administration of, and the provision of services
related to, the Program and (ii) for the purpose of identifying Accounts and
validating balances in connection with the sale permitted by this Agreement of
the Accounts and Cardholder Indebtedness to third parties.  All use of Pier 1
Licensed Marks shall be in accordance with this Agreement and any Trademark
Style Guide, if any, delivered by Pier 1 to Bank from time to time.  All uses of
Pier 1 Licensed Marks shall require the prior written approval of Pier 1.  To
the extent Bank delegates any of its rights or obligations hereunder to any
authorized Affiliate and/or authorized third party in accordance with the terms
and conditions of this Agreement, Bank may sublicense its rights in Pier 1
Licensed Marks hereunder to such authorized Person; provided that such Person
shall agree to comply with all of the terms and conditions of the use of Pier 1
Licensed Marks hereunder and Bank shall remain liable for such Person's failure
to so comply.  Except as expressly set forth in this Section 10.1, the rights
granted pursuant to this Section 10.1 are solely for use of Bank and may not be
sublicensed without the prior written approval of Pier 1.
 
(b)           New Pier 1 Marks.  If Pier 1 or any of its Affiliates adopts a
trademark, service mark or other source indicator that is a successor to a Pier
1 Licensed Mark or that Pier 1 or its Affiliates has otherwise elected to use in
connection with the Program but which is not listed on Schedule 1.1(d) hereto (a
"New Pier 1 Mark"), Bank may request that Pier 1 add such New Pier 1 Mark to
Schedule 1.1(d) hereto at no cost to Bank and license its use hereunder; Pier 1
shall not unreasonably fail to do so, and upon Pier 1's written approval of the
addition of such New Pier 1 Mark, such New Pier 1 Mark shall be deemed added to
Schedule 1.1(d).  If Pier 1 requires Bank to immediately use such New Pier 1
Mark in lieu of one or more existing Pier 1 Licensed Marks, Pier 1 at its option
may either reimburse Bank for the cost of replacing all materials bearing the
existing Pier 1 Marks or permit simultaneous use of the materials bearing the
existing Pier 1 Marks and the New Pier 1 Marks.
 
(c)           Termination of License.  The license granted in this Section 10.1
shall terminate upon the termination or expiration of this Agreement or, if the
purchase option under Section 16.2 is exercised, the Program Purchase
Date.  Upon termination of the license granted in this Section 10.1, all rights
in Pier 1 Licensed Marks granted hereunder shall revert to Pier 1 or its
Affiliates and Bank shall: (i) discontinue immediately all use of Pier 1
Licensed Marks, or any of them, and any colorable imitation thereof; and
(ii) destroy all unused Pier 1 Credit Cards, Applications, Account
Documentation, Solicitation Materials, periodic statements, materials, displays,
advertising and sales literature and any other items bearing any of Pier 1
Licensed Marks.
 
 
-35-

--------------------------------------------------------------------------------

 
(d)           Ownership of Pier 1 Licensed Marks.  Bank acknowledges that
(i) Pier 1 Licensed Marks, all rights therein, and the goodwill associated
therewith, are, and shall remain, the exclusive property of Pier 1 or its
Affiliates, (ii) it shall take no action which shall adversely affect Pier 1 or
its Affiliates' exclusive ownership of Pier 1 Licensed Marks, or the goodwill
associated with Pier 1 Licensed Marks (it being understood that the collection
of Accounts, adverse action letters, and changes in terms of Accounts as
required by Applicable Law do not adversely affect goodwill, if done in
accordance with the terms of this Agreement), and (iii) any and all goodwill
arising from use of Pier 1 Licensed Marks by Bank shall inure to the benefit of
Pier 1 or its Affiliates.  Nothing herein shall give Bank any proprietary
interest in or to Pier 1 Licensed Marks, except the right to use Pier 1 Licensed
Marks in accordance with this Agreement, and Bank shall not contest Pier 1 or
its Affiliates' title in and to Pier 1 Licensed Marks.
 
(e)           Infringement by Third Parties.  Bank shall use reasonable efforts
to notify Pier 1, in writing, promptly upon acquiring Knowledge of any
infringing use of any of Pier 1 Licensed Marks by any third party.  If any of
Pier 1 Licensed Marks is infringed, Pier 1 alone has the right, in its sole
discretion, to take whatever action it deems necessary to prevent such
infringing use; provided, however, that if Pier 1 or its Affiliates fail to take
reasonable steps to prevent infringement of Pier 1 Licensed Marks and such
infringement has an adverse effect upon the Program or the rights of Bank
hereunder, Bank may request that Pier 1 or its Affiliates take action necessary
to alleviate such adverse impact.  Bank shall reasonably cooperate with and
assist Pier 1 or its Affiliates, at Pier 1's expense, in the prosecution of
those actions that Pier 1 or its Affiliates determines, in its sole discretion,
are necessary or desirable to prevent the infringing use of any of Pier 1
Licensed Marks.
 
10.2        The Bank Licensed Marks.
 
(a)           Grant of License to Use the Bank Licensed Marks.  Subject to the
terms and conditions of this Agreement, Bank hereby grants to Pier 1 a
non-exclusive, royalty-free, non-transferable right and license to use the Bank
Licensed Marks in the United States in connection with the creation,
establishment, marketing and administration of, and the provision of services
related to, the Program.  All uses of the Bank Licensed Marks shall be in
accordance with this Agreement and any Trademark Style Guide, if any, delivered
by Bank to Pier 1 from time to time.  All uses of the Bank Licensed Marks shall
require the prior written approval of Bank.  To the extent Pier 1 delegates any
of its rights or obligations hereunder to any authorized Affiliate and/or
authorized third party in accordance with the terms and conditions of this
Agreement, Pier 1 may sublicense its rights in the Bank Licensed Marks hereunder
to such authorized Person; provided that such Person shall agree to comply with
all of the terms and conditions of the use of the Bank Licensed Marks hereunder
and Pier 1 shall remain liable for such Person's failure to so comply.  Except
as expressly set forth in this Section 10.2, the rights granted pursuant to this
Section 10.2 are solely for use of Pier 1 and may not be sublicensed without the
prior written approval of Bank.
 
(b)           New Bank Marks.  If Bank adopts a trademark, service mark or other
source indicator that is not listed on Schedule 1.1(a) hereto (for purposes of
this
 
 
-36-

--------------------------------------------------------------------------------

 
Section 10.2, a "New Bank Mark"), Pier 1 may request that Bank add such New Bank
Mark to Schedule 1.1(a) hereto at no cost to Pier 1 and license its use
hereunder; Bank shall not unreasonably fail to do so, and upon Bank's written
approval of the addition of such New Bank Mark, such New Bank Mark shall be
deemed added to Schedule 1.1(a).
 
(c)           Termination of License.  The license granted in this Section 10.2
shall terminate upon the termination or expiration of this Agreement or, if the
purchase option under Section 16.2 is exercised, three (3) months after the
Program Purchase Date.  Upon the termination of the license granted in this
Section 10.2, all rights in the Bank Licensed Marks granted hereunder shall
revert to Bank and Pier 1 shall: (i) discontinue immediately all use of the Bank
Licensed Marks, or any of them, and any colorable imitation thereof; and
(ii) destroy all unused Pier 1 Credit Cards, Applications, Account
Documentation, Solicitation Materials, periodic statements, materials, displays,
advertising and sales literature and any other items, in each case, bearing any
of the Bank Licensed Marks.
 
(d)           Ownership of the Bank Licensed Marks.  Pier 1 acknowledges that
(i) the Bank Licensed Marks, all rights therein, and the goodwill associated
therewith, are, and shall remain, the exclusive property of Bank, (ii) it shall
take no action which shall adversely affect Bank's exclusive ownership of the
Bank Licensed Marks or the goodwill associated with the Bank Licensed Marks, and
(iii) any and all goodwill arising from use of the Bank Licensed Marks by Pier 1
shall inure to the benefit of Bank.  Nothing herein shall give Pier 1 any
proprietary interest in or to the Bank Licensed Marks, except the right to use
the Bank Licensed Marks in accordance with this Agreement, and Pier 1 shall not
contest Bank's title in and to the Bank Licensed Marks.
 
(e)           Infringement by Third Parties.  Pier 1 shall use reasonable
efforts to notify Bank, in writing, promptly upon acquiring Knowledge of any
infringing use of any of the Bank Licensed Marks by any third party.  If any of
the Bank Licensed Marks is infringed, Bank alone has the right, in its sole
discretion, to take whatever action it deems necessary to prevent such
infringing use; provided, however, that if Bank fails to take reasonable steps
to prevent infringement of the Bank Licensed Marks and such infringement has an
adverse effect upon the Program or the rights of Pier 1 hereunder, Pier 1 may
request that Bank take action necessary to alleviate such adverse impact.  Pier
1 shall reasonably cooperate with and assist Bank, at Bank's expense, in the
prosecution of those actions that Bank determines, in its sole discretion, are
necessary or desirable to prevent the infringing use of any of the Bank Licensed
Marks.
 
10.3        Intellectual Property.
 
(a)           Independently-Owned Intellectual Property.  Each Party shall
continue to own all of its Intellectual Property that exists as of the Effective
Date.  Each Party also shall own all right, title and interest in the
Intellectual Property it develops or creates independently of the other Party
during the term.
 
(b)           Jointly-Owned Intellectual Property.  Any proposal for the joint
development by the Parties of any new Intellectual Property for the Program
shall be
 
 
-37-

--------------------------------------------------------------------------------

 
approved of in advance by the Management Committee.  Unless otherwise agreed in
writing by the Parties, the Management Committee shall also determine in advance
the respective rights of the Parties with respect to such new Intellectual
Property, and may determine that any such new Intellectual Property jointly
developed by Bank and Pier 1 in connection with the Program shall be owned
jointly and equally thereby ("Jointly Developed Intellectual Property").  Any
filings or other actions necessary to protect such Jointly Developed
Intellectual Property shall be filed jointly by Bank and Pier 1 and shall
identify both such Parties as the owners.  Bank and Pier 1 shall cooperate
fully, and cause their employees to cooperate fully, with each other in the
filing of any such filings or actions and, except as may be otherwise agreed by
the Parties in writing, shall share equally all costs and expenses relating to
any such filings or actions approved by the Parties.  In the event that either
Bank or Pier 1 declines to fund its portion of the costs incurred in connection
with any such filings or other actions, the other Party may proceed on its own
with such filings or other actions, and will own the resulting Intellectual
Property.
 
(c)           Use of Jointly Developed Intellectual Property.  During and after
the term of this Agreement, each Party may use, license or otherwise exploit (or
permit others to do so) any Jointly Developed Intellectual Property referenced
herein solely at its own risk.
 
ARTICLE XI
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
11.1        General Representations and Warranties of Pier 1.  Pier 1 makes the
following representations and warranties to the Bank as of the Effective Date
and on each date that Pier 1 submits to Bank Pier 1 Charge Transaction Data
(except for Section 11.1(d) which shall only be as of the Effective Date):
 
(a)           Corporate Existence.  Pier 1: (i) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation; (ii) is duly licensed or qualified to do business and is in good
standing as a foreign corporation in all jurisdictions in which the conduct of
its business or the activities in which it is engaged makes such licensing or
qualification necessary, except to the extent that its non-compliance would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Pier 1's ability to perform its obligations hereunder; and
(iii) has all necessary licenses, permits, consents or approvals from or by, and
has made all necessary filings and registrations with, all governmental
authorities having jurisdiction, to the extent required for the ownership, lease
or conduct and operation of its business, except to the extent that the failure
to obtain such licenses, permits, consents or approvals or to make such filings
or registrations would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect upon Pier 1, the Program, the Accounts,
Cardholder Indebtedness or Pier 1's ability to perform its obligations under
this Agreement.
 
(b)           Capacity; Authorization; Validity. Pier 1 has all necessary
corporate power and authority to (i) execute and enter into this Agreement, and
(ii) perform the
 
 
-38-

--------------------------------------------------------------------------------

 
obligations required of Pier 1 hereunder and the other documents, instruments
and agreements relating to the Program and this Agreement executed by Pier 1
pursuant hereto.  The execution and delivery by Pier 1 of this Agreement and all
documents, instruments and agreements executed and delivered by Pier 1 pursuant
hereto, and the consummation by Pier 1 of the transactions specified herein,
have been duly and validly authorized and approved by all necessary corporate
action of Pier 1.  This Agreement (i) has been duly executed and delivered by
Pier 1, (ii) constitutes the valid and legally binding obligation of Pier 1, and
(iii) is enforceable in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, receivership or other laws affecting the
rights of creditors generally and by general equity principles including those
respecting the availability of specific performance).
 
(c)           Conflicts; Defaults; Etc. The execution, delivery and performance
of this Agreement by Pier 1, its compliance with the terms hereof, and
consummation of the transactions specified herein will not (i) conflict with,
violate, result in the breach of, constitute an event which would, or with the
lapse of time or action by a third party or both would, result in a default
under, or accelerate the performance required by, the terms of any contract,
instrument or agreement to which Pier 1 is a party or by which it is bound, or
to which any of the assets of Pier 1 are subject; (ii) conflict with or violate
the articles of incorporation or by-laws, or any other equivalent organizational
document(s), of Pier 1; (iii) breach or violate any Applicable Law or Applicable
Order, in each case, applicable to Pier 1; (iv) require the consent or approval
of any other party to any contract, instrument or commitment to which Pier 1 is
a party or by which it is bound; or (v) require any filing (other than as stated
in Section 13.1(c)) with, notice to, consent or approval of, or any other action
to be taken with respect to, any Governmental Authority, except, in the cases of
clauses (i) and (iii)-(v), for such conflicts, breaches, defaults, violations or
failures to obtain such consents or approvals or make or obtain such filings,
notices, consents and approvals as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect upon Pier 1, the
Program, the Accounts, Cardholder Indebtedness or Pier 1's ability to perform
its obligations under this Agreement.
 
(d)           No Litigation. No action, claim, litigation, proceeding,
arbitration or investigation is pending or, to the Knowledge of Pier 1,
threatened against Pier 1, at law, in equity or otherwise, by or before any
Governmental Authority, to which Pier 1 is a served party, which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect upon the Program, the Accounts, Cardholder Indebtedness or Pier
1's ability to perform its obligations under this Agreement.
 
(e)           Compliance with Laws. Except to the extent that any of the
following would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect upon the Program or the ability of Pier 1
to perform its obligations under this Agreement, Pier 1 is in compliance with
all requirements of Applicable Law relating to the Credit Card Business and
neither of Pier 1 nor any of its Subsidiaries is subject to any order, directive
or restriction of any kind issued by any Governmental Authority that restricts
in any respect its ability to perform its obligations under the Program.
 
 
-39-

--------------------------------------------------------------------------------

 
(f)           Insurance. Pier 1 maintains insurance policies with respect to its
properties under such terms and conditions as are (i) commercially reasonable
and available from time to time; and (ii) customary for similarly situated
Persons engaged in similar business, except in each case for insurance which a
failure to maintain would not reasonable be expected to have a Material Adverse
Effect on the ability of Pier 1 to perform its obligations under this Agreement.
 
(g)           Pier 1 Licensed Marks.  Pier 1 has the right, power and authority
to grant the rights to use Pier 1 Licensed Marks expressly granted herein.
 
(h)           No Defaults.  Pier 1 is not in default with respect to any
material contract, agreement, lease, or other instrument, except for defaults,
which would not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect upon the Program, the Accounts, the
Cardholder Indebtedness, or Pier 1.
 
(i)           Title to Goods.  In no case shall any of the Cardholder
Indebtedness arising from the sale of Pier 1 Goods and Services include any
sales of products to which Pier 1 has not acquired title at the time of sale.
 
11.2        General Representations and Warranties of the Bank.  The Bank hereby
makes the following representations and warranties to Pier 1, each and all of
which shall survive the execution and delivery of this Agreement, and each and
all of which shall be deemed to be restated and remade with the same force and
effect on each day of the term (except for Section 11.2(d) which shall only be
as of the Effective Date):
 
(a)           Corporate Existence.  Bank: (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation; and (ii) is duly licensed or qualified to do business and is in
good standing as a foreign entity in all jurisdictions in which the conduct
of  its business or the activities in which it is engaged, or proposes to engage
pursuant to this Agreement, makes such licensing or qualification necessary,
except to the extent that its non-compliance would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect upon the Bank,
the Program, the Accounts, Cardholder Indebtedness or the Bank’s ability to
perform its obligations under this Agreement.  The Bank has all necessary
licenses, permits, consents or approvals from or by, and have made all necessary
filings and registrations with, all governmental authorities having
jurisdiction, to the extent required for the ownership, lease or conduct and
operation of their businesses and the Credit Card Business pursuant to this
Agreement, except to the extent that the failure to obtain such licenses,
permits, consents or approvals or to make such filings or registrations would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect upon the Bank, the Program, the Accounts, Cardholder Indebtedness
or the Bank’s ability to perform its obligations under this Agreement.
 
(b)           Capacity; Authorization; Validity.  Bank has all necessary
corporate or similar power and authority to (i) execute and enter into this
Agreement and (ii) perform the obligations required of the Bank hereunder and
the other documents, instruments and agreements relating to the Program and this
Agreement executed by the Bank pursuant
 
 
-40-

--------------------------------------------------------------------------------

 
hereto.  The execution and delivery by the Bank of this Agreement and all
documents, instruments and agreements executed and delivered by the Bank
pursuant hereto, and the consummation by the Bank of the transactions specified
herein, have been duly and validly authorized and approved by all necessary
corporate or similar actions of the Bank.  This Agreement (i) has been duly
executed and delivered by the Bank, (ii) constitutes the valid and legally
binding obligation of the Bank, and (iii) is enforceable in accordance with its
terms (subject to applicable bankruptcy, insolvency, reorganization,
receivership or other laws affecting the rights of creditors generally and by
general equity principles including those respecting the availability of
specific performance).
 
(c)           Conflicts; Defaults; Etc.  The execution, delivery and performance
of this Agreement by the Bank, its compliance with the terms hereof, and the
consummation of the transactions specified herein will not (i) conflict with,
violate, result in the breach of, constitute an event which would, or with the
lapse of time or action by a third party or both would, result in a default
under, or accelerate the performance required by, the terms of any contract,
instrument or agreement to which any of Bank or any of its Subsidiaries is a
Party or by which they are bound, or to which any of the assets of Bank or any
of its Subsidiaries are subject; (ii) conflict with or violate the articles of
incorporation or by-laws, or any other equivalent organizational document(s), of
the Bank; (iii) breach or violate any Applicable Law or Applicable Order, in
each case, applicable to the Bank; (iv) require the consent or approval of any
other Party to any contract, instrument or commitment to which Bank is a Party
or by which it is bound; or (v) require any filing with, notice to, consent or
approval of, or any other action to be taken with respect to, any Governmental
Authority, except, in the cases of clauses (i) and (iii)-(v), for such
conflicts, breaches, defaults, violations or failures to obtain such consents or
approvals or make or obtain such filings, notices, consents and approvals as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect upon the Bank, the Program, the Accounts, Cardholder
Indebtedness or the ability of the Bank to perform their obligations under this
Agreement.
 
(d)           No Litigation.  Except as described in the publicly filed
prospectuses in connection with the Chase Issuance Trust, no action, claim,
litigation, proceeding, arbitration or investigation is pending or, to the
Knowledge of Bank, threatened against Bank or any of its Subsidiaries, at law,
in equity or otherwise, by or before any Governmental Authority, to which Bank
or any of its Subsidiaries is a served Party, which would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect upon the
Bank, the Program, the Accounts, Cardholder Indebtedness or the ability of the
Bank to perform its obligations under this Agreement.
 
(e)           Compliance with Laws.
 
(i)             Except to the extent that any of the following would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect upon the Program or the ability of the Bank to perform its
obligations under this Agreement,
 
 
-41-

--------------------------------------------------------------------------------

 
(A)             Bank is in material compliance with all Applicable Law relating
to their Credit Card business; and
 
(B)             Bank or any of its Subsidiaries is not subject to any capital
plan or supervisory agreement, cease-and-desist or similar order or directive or
memorandum of understanding between it and any Governmental Authority or issued
by any Governmental Authority, nor has any of them adopted any board resolutions
at the request of any Governmental Authority.
 
(ii)             Bank or any of its Subsidiaries is not subject to any order,
directive or restriction of any kind issued by any Governmental Authority that
restricts in any respect its operation of their Credit Card business; and the
Bank is not aware of any fact or circumstance that would in any way materially
delay or impede their ability to perform all of its obligations under the
Program.
 
(f)           Servicing Qualifications.  Bank is licensed and qualified in all
jurisdictions necessary to service the Accounts in accordance with all
Applicable Laws, except where the failure to be so qualified would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the ability of the Bank to perform its obligations under this
Agreement.  Bank has all necessary facilities, equipment, supplies and such
other resources as are reasonably necessary to provide any Services required to
be provided by it pursuant to Section 7.2.  During the term, Bank agrees to
maintain internal controls in the manner and scope described in Schedule 11.2(f)
or controls that are substantially similar.
 
(g)           Bank Licensed Marks.  Bank has the right, power and authority to
grant the rights to use the Bank Licensed Marks expressly granted herein.
 
(h)           Books and Records.  All books and records of the Bank and its
Subsidiaries related to their Credit Card business have been maintained
accurately and in accordance with all requirements of Applicable Law applicable
to Bank and its Credit Card business, except for any instances of inaccuracy or
noncompliance that would not reasonably be expected to have a Material Adverse
Effect on the ability of the Bank to perform their obligations under this
Agreement.
 
(i)           Insurance.  Bank maintains insurance policies with respect to
their properties under such terms and conditions as are (i) commercially
reasonable and available from time to time and (ii) customary for similarly
situated Persons engaged in similar business, except in each case for insurance
which a failure to maintain would not reasonable be expected to have a Material
Adverse Effect on the ability of the Bank to perform its obligations under this
Agreement.
 
11.3        No other Representations or Warranties.  Except as expressly set
forth in Sections 11.1 and 11.2, neither Bank nor Pier 1 has made or makes any
other express or implied representations, or any express or implied warranty,
either written or oral, with respect to the Credit Card Business, the Program,
the Bank or Pier 1, or as to any other matter whatsoever.
 
 
-42-

--------------------------------------------------------------------------------

 
11.4        General Covenants of Pier 1.
 
(a)           Litigation.  Pier 1 promptly shall notify Bank in writing if it
receives written notice of any litigation that, if adversely determined, would
reasonably be expected to have a Material Adverse Effect on the Program, the
Accounts in the aggregate or Pier 1's ability to perform its obligations
hereunder.
 
(b)           Reports and Notices.  Pier 1 shall provide Bank with a facsimile
notice specifying the nature of any Pier 1 Event of Default, or any event which,
with the giving of notice or passage of time or both, would constitute a Pier 1
Event of Default, or any development or other information which is likely to
have a Material Adverse Effect on the Program, the Accounts, Cardholder
Indebtedness or Pier 1's ability to perform its obligations pursuant to this
Agreement.  Notices pursuant to this Section 11.4(b) relating to Pier 1 Events
of Default shall be provided within two (2) Business Days after Pier 1 has
Knowledge of the existence of such default.  Notices relating to all other
events or developments described in this Section 11.4(b) shall be provided
(i) promptly after any of Pier 1 has Knowledge of the existence of such event or
development if such event or development has already occurred, and (ii) with
respect to events or developments that have yet to occur, as early as reasonably
practicable under the circumstances.  Any notice provided under this
Section shall be confirmed in writing to Bank within five (5) Business Days
after the transmission of the initial notice.
 
(c)           Applicable Law/Operating Procedures.  Pier 1 shall at all times
during the term comply in all material respects with Applicable Law affecting
its obligations under this Agreement and the Operating Procedures.
 
(d)           Disputes with Cardholders.  Pier 1 shall cooperate with Bank in a
timely manner (but in no event less promptly than required by Applicable Law) to
resolve all disputes with Cardholders.
 
(e)           Financial Statements.  If at any time during the term, Pier 1
Imports, Inc. does not publicly file periodic reports with the Securities and
Exchange Commission, Pier 1 Imports, Inc. shall provide to Bank (i) its audited
consolidated annual financial statements within 90 days of the end of each
Fiscal Year, and (ii) its unaudited consolidated quarterly financial statements
within 60 days of the end of each Fiscal Quarter.  Such statements shall include
the consolidated balance sheet, income statement and statement of cash flows,
all prepared in accordance with GAAP applied on a consistent basis (except for
normal year end adjustments and the absence of footnotes on the quarterly
statements).
 
(f)           Books and Records.  Pier 1 shall keep adequate records and books
of account with respect to its activities in connection with the Program, in
which proper entries reflecting all of Pier 1's financial transactions are made
in accordance with GAAP.
 
(g)          Program Support.  Pier 1 shall not take any action that Bank
reasonably concludes is materially inconsistent with the Program Objectives or
otherwise materially
 
 
-43-

--------------------------------------------------------------------------------

 
 
adversely affects the Program or Bank’s relations with the Cardholders in any
material respect.
 
(h)           Account Covenants.  Until the expiration or termination of the
Program, Pier 1 covenants to do the following with respect to the Accounts:
 
(i)             maintain a policy for the exchange and return of goods and
adjustments for services rendered or not rendered that is communicated
in accordance with Applicable Law and shall promptly deliver applicable Pier 1
Charge Transaction Data to the Cardholder and include credit for such returns or
adjustments in the Pier 1 Charge Transaction Data in accordance with the terms
of this Agreement and the Operating Procedures; and
 
(ii)             comply with all warranties, if any, with respect to all Pier 1
Goods and Services.
 
(i)           Solicitation of Pier 1 Customers.  Subject to compliance with (i)
Applicable Law, (ii) Pier 1's or its Affiliates' agreements with third parties,
(iii) Pier 1's privacy policies, (iv) the other terms and conditions of this
Agreement, and (v) such criteria as may be mutually agreed upon; Pier 1 may
agree to permit Bank from time to time during the term to solicit or offer
Approved Ancillary Products to Cardholders and other Pier 1 customers, including
"In-Touch" customers, whom Pier 1 has determined are available to be solicited
by Bank if the Parties reach mutual agreement with respect to the compensation
payable to Pier 1 for such solicitation or offer. Notwithstanding the foregoing,
Bank may, without prior approval and additional compensation to Pier 1 with
respect to any sales, solicit Cardholders for the products listed in Schedule
11.4(j).
 
11.5        General Covenants of the Bank.
 
(a)           Litigation.  Bank shall notify Pier 1 in writing if it receives
written notice of any litigation that, if adversely determined, would reasonably
be expected to have a Material Adverse Effect on the Program, the Accounts in
the aggregate, the Cardholder Indebtedness, or Bank’s ability to perform its
obligations hereunder.
 
(b)           Reports and Notices.  Bank shall provide Pier 1 with a facsimile
notice specifying the nature of any Bank Event of Default, or any event which,
with the giving of notice or passage of time or both, would constitute a Bank
Event of Default, or any development or other information which is likely to
have a Material Adverse Effect on the Program, the Accounts, the Cardholder
Indebtedness or Bank's ability to perform its obligations pursuant to this
Agreement.  Notice pursuant to this Section 11.5(b) relating to Bank Events of
Default shall be provided within two (2) Business Days after Bank has Knowledge
of the existence of such default.  Notices relating to all other events or
developments described in this Section 11.5(b) shall be provided (i) promptly
after Bank obtains Knowledge of the existence of such event or development if
such event or development has already occurred, and (ii) with respect to events
or developments that have yet to occur, as early as reasonably practicable under
the circumstances.  Any notice
 
 
-44-

--------------------------------------------------------------------------------

 
produced under this section shall be confirmed in writing to Pier 1 within five
(5) Business Days after transmission of the initial notice.
 
(c)           Applicable Law/Operating Procedures.  Bank shall at all times
during the term comply in all material respects with Applicable Law affecting
their obligations under this Agreement and the Operating Procedures.  Bank shall
at all times during the term maintain a federal bank charter and continue its
existence as a bank under the laws of the United States.
 
(d)           Books and Records.  Bank shall keep adequate records and books of
account with respect to the Accounts and Cardholder Indebtedness in which proper
entries, reflecting all of the financial transactions relating to the Program,
are made in accordance with GAAP and the requirements of this Agreement.  The
Bank shall keep adequate records and books of account with respect to their
activities, in which proper entries reflecting all of the financial transactions
are made in accordance with GAAP.
 
(e)           Servicing Qualifications.  Bank shall at all times during the term
remain licensed and qualified in all jurisdictions necessary to service the
Accounts in accordance with all Applicable Laws, except where the failure to be
so qualified would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the ability of the Bank to perform its
obligations under this Agreement.  Bank shall at all times during the term
maintain the necessary facilities, equipment, supplies and such other resources
in good working order as are reasonably necessary to provide any Services
required to be provided by it pursuant to Section 7.2 in accordance with the
SLAs set forth in Schedule 7.3(a).
 
(f)           Program Support.  Bank shall not take any action that Pier 1
reasonably concludes is materially inconsistent with the Program Objectives or
otherwise materially adversely affects the Program or Pier 1's retail business
or relations with its customers in any material respect.
 
(g)           Disputes with Cardholders.  Bank shall cooperate with Pier 1 in a
timely manner (but in no event less promptly than required by Applicable Law) to
resolve all disputes with Cardholders.
 
ARTICLE XII
ACCESS, AUDIT AND DISPUTE RESOLUTION
 
12.1        Access Rights.  Each Party shall permit the other Party and its
representatives and regulators to visit its facilities related to the Program
during normal business hours with reasonable advance notice.  The reviewing
Party shall employ such reasonable procedures and methods as are necessary and
appropriate in the circumstances, minimizing interference to the extent
practicable with the reviewed Party's normal business operations.  The reviewed
Party shall use commercially reasonable efforts to facilitate the reviewing
Party's review, including making reasonably available such personnel of the
reviewed Party and its service providers to assist the reviewing Party and its
representatives as reasonably requested.  Each Party shall also permit the other
Party and its representatives and regulators to review (during normal
 
-45-

--------------------------------------------------------------------------------

 
business hours) and, upon reasonable advance notice, obtain copies of the books
and records relating to the Program; provided that neither Party shall be
required to provide access to records to the extent that (a) such access is
prohibited by Applicable Law, (b) such records are legally privileged, (c) such
records are company planning documents of such Party or any of its Affiliates,
operating budgets, management reviews or employee records, (d) such records
relate to other customers of, or credit programs operated by, Bank or Pier 1, or
(e) such records relate to other customers or operations of such Party other
than the Program or to personnel records not normally disclosed in connection
with audits.
 
12.2        Audit Rights.  Twice per year or at any time that a Party disputes
the amount of any monies owed by either Party to the other hereunder, such
Party, at its sole cost and expense and upon ten (10) Business Days prior notice
to the other Party, may conduct an audit of those of the other Party's financial
and operational records that are under the control and/or direction of the
audited Party and relate to the Program or can be reasonably segregated.  Such
audit shall be conducted during normal business hours in accordance with
generally accepted auditing standards and the auditing Party shall employ such
reasonable procedures and methods as are necessary and appropriate in the
circumstances, minimizing interference to the extent practicable with the
audited Party's normal business operations.  The audited Party shall use
commercially reasonable efforts to facilitate the auditing Party's review,
including making reasonably available such personnel of the audited Party and
its service providers to assist the auditing Party and its representatives as
reasonably requested.  The audited Party shall deliver any document or
instrument necessary for the auditing Party to obtain such records from any
Person maintaining records for the audited Party and shall maintain records
pursuant to its regular record retention policies.  For purposes of this
provision, the audited Party also shall be required to provide records relating
to the Program held by Persons performing services in connection with the
Program at the auditing Party's reasonable request.  Notwithstanding the
generality of the foregoing, the audited Party shall not be required to provide
access to records to the extent that (a) such access is prohibited by Applicable
Law, (b) such records are legally privileged, (c) such records are company
planning documents of such Party or any of its Affiliates, operating budgets,
management reviews or employee records, (d) such records relate to other
customers of, or credit programs operated by, Bank or Pier 1 or (e) such records
relate to other customers or operations of such Party other than the Program or
to personnel records not normally disclosed in connection with audits.
 
12.3        Accounting Dispute Resolution.
 
(a)           Any dispute with respect to amounts of $1 million or less due or
payable under this Agreement or other calculations hereunder of amounts of $1
million or less between the Parties arising out of or relating to this Agreement
shall be resolved as provided in this Section 12.3.  The Parties agree to
attempt in good faith to resolve any such disputes.  Except with respect to any
indemnification claim arising under Article XVII, which shall not be subject to
the procedures of this Section 12.3, in the event the Parties are unable to
resolve any such dispute, after negotiating in good faith for a period of not
less than ten (10) Business Days, either Party may request a nationally
recognized firm of independent accountants mutually agreeable to the Parties
(the "Accountants") to reconcile any amounts in dispute; provided, however, that
the Accountants' determination shall be limited to the amount disputed by the
Parties and in
 
 
-46-

--------------------------------------------------------------------------------

 
no event shall such determination provide for a payment to any Party higher than
the amount claimed by the Party to be owed to such Party.  Any such request
shall be in writing and shall specify with particularity the disputed amounts
being submitted for determination.  Each Party agrees to promptly and in good
faith take all necessary action to designate the Accountants no later than ten
(10) Business Days after a request that such a designation be made.  The Parties
shall cooperate fully in assisting the Accountants in their review, including by
providing the Accountants full access to all files, books and records (including
work papers of internal accountants of the Parties) relevant thereto and
providing such other information as the Accountants may reasonably request in
connection with any such review.  Notwithstanding the generality of the
foregoing, the Parties shall not be required to provide the Accountants with
access to records to the extent that (i) such access is prohibited by Applicable
Law, (ii) such records are legally privileged or (iii) such records relate to
other customers of, or credit programs operated by, the Party.  In the event the
determination made by the Accountants requires either Party to make payment to
the other Party of any additional amount, such Party shall make such payment no
later than five (5) Business Days following receipt from the Accountants of
written notice to the Parties of such determination plus interest at the Federal
Funds Rate on any such amount due computed from and including the date such
amount should have been paid through and excluding the date of payment.  If any
payment due under this Section 12.3 is not made within five (5) Business Days,
the payee Party may set off such amount against moneys owed by the payee Party
to the payor Party; provided, however, that Bank may not offset against the
proceeds from the sale of Pier 1 Goods and Services. The fees and expenses of
such Accountants arising out of such reviews shall be borne by the Parties in
proportion to the relative difference between their respective claims regarding
the amount in dispute and the amount determined by the Accountants.  The
determination of the Accountants shall be final and binding on the Parties
subject to the correction of obvious errors.
 
12.4        Dispute Resolution.
 
(a)           Generally.  Any dispute among the Parties arising out of or
relating to this Agreement, including with respect to the interpretation of any
provision of this Agreement and with respect to the performance by Pier 1 or
Bank hereunder that is not otherwise required to be submitted for resolution
under Section 12.3 shall be resolved as provided in this Section 12.4; provided,
however, that this provision shall not limit either Party's right to obtain any
provisional or other remedy, including, without limitation, specific performance
or injunctive relief from any court of competent jurisdiction, as may be
necessary, in the aggrieved Party's sole discretion, to protect its rights under
this Agreement.  This Section 12.4 does not apply to disputes among the
Management Committee members with respect to decisions expressly allocated to
the Management Committee pursuant to this Agreement.  Such disputes shall be
resolved in accordance with Section 3.2.
 
(b)           Informal Dispute Resolution.
 
(i)              Prior to the initiation of formal dispute resolution
procedures, the Parties shall first attempt to resolve their dispute informally,
as follows:
 
 
-47-

--------------------------------------------------------------------------------

 
(A)             Managers. Upon the written request of either Party containing a
short statement as to the nature of the dispute and the requesting Party’s
position with respect thereto, the Managers shall meet for the purpose of
negotiating in good faith to seek resolution of such dispute.
 
(B)             Appointment of Representatives.  If, after a period of five (5)
Business Days, the Managers are unable to resolve the dispute to the
satisfaction of both Pier 1 and Bank, each Party shall appoint a designated
knowledgeable, responsible representative who is one of the top five highest
executives in the Credit Card division of Bank and one of the top five
executives of Pier 1 and who does not devote substantially all of his or her
time to performance under this Agreement, whose task it will be to meet for the
purpose of negotiating in good faith to seek resolution of the dispute.
 
With respect to clause (A) and (B) above, discussions, documents and
correspondence exchange among the Managers and representatives, for purposes of
these negotiations, shall be treated as Confidential Information developed for
purposes of settlement, exempt from discovery and production, which shall not be
admissible in any lawsuit without the concurrence of the Parties. Documents
identified in or provided with such communication, which were not prepared for
the purposes of the negotiations, are not so exempted and may, if otherwise
admissible, be admitted in evidence in any lawsuits.
 
(ii)             Formal proceedings for the resolution of the dispute shall not
be commenced until the earlier of:
 
(A)             Either of the designated representatives concludes in good faith
that amicable resolution through continued negotiation of the dispute does not
appear likely and so states in a notice to the other designated representative
or in a joint declaration signed by each of them; or
 
(B)             Twenty (20) Business Days after the appointment of designated
representatives pursuant to Section 12.4(b)(i)(B) above (it being understood
that this period shall be deemed to run notwithstanding any claim that the
process described in this Section 12.4 was not followed or completed.
 
(iii)             This Section 12.4 shall not be construed to prevent a Party
from instituting, and a Party is authorized to institute, formal proceedings
earlier than provided in clause (ii) above, to avoid the expiration of any
applicable limitations period or to preserve a superior position with respect to
other creditors.
 
 
-48-

--------------------------------------------------------------------------------

 
ARTICLE XIII
CONFIDENTIALITY
 
13.1        General Confidentiality.
 
(a)           For purposes of this Agreement, "Confidential Information" means
any of the following: (i) information that is provided by or on behalf of either
Pier 1 or Bank to the other Party or its agents in connection with the Program
(including information provided prior to the  Effective Date pursuant to the
former Program Agreement between the Parties), (ii) information about Pier 1 or
Bank or their respective Affiliates, or their respective businesses or
employees, that is otherwise obtained by the other Party in connection with the
Program, in each case including: (A) information concerning Marketing Plans,
objectives and financial results; (B) information regarding business systems,
methods, processes, financing data, programs and products; (C) information
regarding any products offered or proposed to be offered under the Program or
the manner of offering of any such products; (D) information unrelated to the
Program obtained by Pier 1 or Bank in connection with this Agreement, including
by accessing or being present at the business location of the other Party; and
(E) proprietary technical information, including source codes, or other
proprietary information developed in connection with the Program; (iii) the
terms and conditions of this Agreement; and (iv) the Marketing Plan.  The
provisions of this Article XIII governing Confidential Information shall not
govern Cardholder Data, Pier 1 Shopper Data or the Pier 1 Prospect List, which
shall be governed by the provisions of Article VI.
 
(b)           The restrictions on disclosure of Confidential Information under
this Article XIII shall not apply to information received or obtained by Pier 1
or Bank, as the case may be, that: (i) is or becomes generally available to the
public other than as a result of disclosure in breach of this Agreement or any
other confidentiality obligations; (ii) is lawfully received on a
non-confidential basis from a third party authorized to disclose such
information without restriction and without breach of this Agreement; (iii) is
contained in, or is capable of being discovered through examination of, publicly
available records or products; (iv) is required to be disclosed by Applicable
Law; provided that the Party subject to such Applicable Law shall use reasonable
efforts to avoid such disclosure and notify the other Party of any such use or
requirement prior to disclosure of any Confidential Information obtained from
the other Party in order to afford such other Party an opportunity to seek a
protective order to prevent or limit disclosure of the Confidential Information
to third Parties; provided, further, that such information shall be disclosed
only to the extent required by such Applicable Law and shall otherwise remain
Confidential Information; or (v) is developed by Pier 1 or Bank, as the case may
be, without the use of any proprietary, non-public information provided by the
other Party under, or otherwise made available to such Party as a result of,
this Agreement.  Nothing herein shall be construed to permit the Receiving Party
(as defined below) to disclose to any third party any Confidential Information
that the Receiving Party is required to keep confidential under Applicable Law.
 
(c)           The terms and conditions of this Agreement and the Marketing Plan
and all of the items referred to in clauses (A) through (E) of Section 13.1(a)
shall each be the
 
 
-49-

--------------------------------------------------------------------------------

 
Confidential Information of Pier 1 and/or Bank, as applicable, and each of the
Parties to this Agreement shall be deemed to be a Receiving Party of each of
them; provided, however, that a copy of  this Agreement may be filed by either
Party with any Governmental Authority (including public filings with the
Securities and Exchange Commission) to the extent required by Applicable Law
with respect to the filing party.
 
(d)           If Pier 1, on the one hand, or Bank, on the other hand, receives
Confidential Information of the other Party ("Receiving Party"), the Receiving
Party shall do the following with respect to the Confidential Information of the
other Party ("Disclosing Party"): (i) keep the Confidential Information of the
Disclosing Party secure and confidential; (ii) treat all Confidential
Information of the Disclosing Party with the same degree of care as it accords
its own Confidential Information, but in no event less than a reasonable degree
of care; and (iii) implement and maintain commercially reasonable physical,
electronic, administrative and procedural security measures, including
commercially reasonable authentication, access controls, virus protection and
intrusion detection practices and procedures.
 
13.2        Use and Disclosure of Confidential Information.
 
(a)           Each Receiving Party shall use and disclose the Confidential
Information of the Disclosing Party only for the purpose of performing its
obligations or enforcing its rights with respect to the Program or as otherwise
expressly permitted by this Agreement, and shall not accumulate in any way or
make use of such Confidential Information for any other purpose.
 
(b)           Each Receiving Party shall: (i) limit access to the Disclosing
Party's Confidential Information to those employees, authorized agents, vendors,
consultants, service providers, accountants, advisors and subcontractors who
have a reasonable need to access such Confidential Information in connection
with the Program, or the establishment of the Credit Card or other program or
arrangement for Pier 1, in each case in accordance with the terms of this
Agreement, and (ii) ensure that any Person with access to the Disclosing Party's
Confidential Information agrees to be bound by a confidentiality agreement
containing the restrictions set forth in this Article XIII.
 
13.3        Unauthorized Use or Disclosure of Confidential Information.  Each
Receiving Party agrees that any unauthorized use or disclosure of Confidential
Information of the Disclosing Party might cause immediate and irreparable harm
to the Disclosing Party for which money damages might not constitute an adequate
remedy.  In that event, the Receiving Party agrees that injunctive relief may be
warranted in addition to any other remedies the Disclosing Party may have.  In
addition, the Receiving Party agrees promptly to advise the Disclosing Party by
telephone and in writing via facsimile of any security breach that may have
compromised any Confidential Information or of any unauthorized
misappropriation, disclosure or use by any Person of the Confidential
Information of the Disclosing Party which may come to its attention, and to take
all steps at its own expense reasonably requested by the Disclosing Party to
limit, stop or otherwise remedy such breach, misappropriation, disclosure or
use.
 
 
-50-

--------------------------------------------------------------------------------

 
13.4        Return or Destruction of Confidential Information.  Upon the
termination or expiration of this Agreement, the Receiving Party shall comply
with the Disclosing Party's reasonable instructions regarding the disposition of
the Disclosing Party's Confidential Information, which may include return of any
and all the Disclosing Party's Confidential Information (including any
electronic or paper copies, reproductions, extracts or summaries thereof) but
excluding any archival copy retained systemically as a function of the Receiving
Party’s disaster recovery process or material provided to the Receiving Party’s
(i) board of directors (or that of its ultimate parent corporation) or (ii)
regulators; provided, however, that the Receiving Party in possession of
tangible property containing the Disclosing Party's Confidential Information may
retain one archived copy of such material, subject to the terms of this
Agreement, which may be used solely for regulatory purposes and may not be used
for any other purpose.  Such compliance shall be certified in writing, including
a statement that no copies of Confidential Information have been kept, except as
necessary for regulatory purposes.
 
ARTICLE XIV
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
14.1        Events of Default.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an Event
of Default by a Party hereunder:
 
(a)           Such Party shall fail to perform, satisfy or comply with any
obligation, condition, covenant or other provision contained in this Agreement,
and (i) except as set forth in Section 14.2 or 14.3, such failure shall remain
unremedied for a period of thirty (30) days after the other Party shall have
given written notice thereof specifying the nature of such failure in reasonable
detail, provided that if such failure cannot be cured in a commercially
reasonable manner within such time, such failure shall not constitute an Event
of Default if the defaulting Party shall have initiated and diligently pursued a
cure within such time and such cure is completed within ninety (90) days from
the date of written notice regarding such failure, or (ii) such failure shall
either have a Material Adverse Effect on the licensed marks of the
non-defaulting Party, or materially diminish the economic value of the Program
to the non-defaulting Party.
 
(b)           Any representation or warranty by such Party contained in this
Agreement shall not be true and correct in any material respect as of the date
when made, and (i) the Party making such representation or warranty shall fail
to cure the event giving rise to such breach within thirty (30) days after the
other Party shall have given written notice thereof specifying the nature of
such breach in reasonable detail, provided that if such failure cannot be cured
in a commercially reasonable manner within such time, such breach shall not
constitute an Event of Default if the defaulting Party shall have initiated a
cure within such time and such cure is completed within ninety (90) days from
the date of written notice regarding such breach, or (ii) such failure shall
either have a Material Adverse Effect or the licensed marks of the
non-defaulting Party or materially diminish the economic value of the Program to
the non-defaulting Party.
 
 
-51-

--------------------------------------------------------------------------------

 
14.2        Defaults by Bank.  The occurrence of any one or more of the events
set forth on Schedule 14.2 or the following events (regardless of the reason
therefor) shall constitute an Event of Default by Bank hereunder:
 
(a)           Bank shall fail to settle Pier 1 Charge Transaction Data and make
payment in full therefor within two (2) Business Days after such settlement
payment is due pursuant to Section 8.4.
 
(b)           Bank shall fail to make payment in full of any amount set forth on
a Monthly Settlement Sheet within ten (10) Business Days of when due and
payable.
 
(c)           Bank shall fail to make payment in full of any other amount due
from Bank to Pier 1 within five (5) Business Days of when due and payable.
 
(d)           Bank shall no longer be solvent or shall fail generally to pay its
debts as they become due or there shall be a substantial cessation of Bank’s
regular course of business.
 
(e)           Any regulatory authority having jurisdiction over Bank shall order
the appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of Bank, as the case may be, or of any
substantial part of its properties, or order the winding-up or liquidation of
the affairs of the Bank, and such order shall not be vacated, discharged, stayed
or bonded within sixty (60) days from the date of entry thereof.
 
(f)           Bank shall (i) consent to the institution of proceedings specified
in paragraph (e) above or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of such entity or of any substantial part of its properties, or
(ii) take corporate or similar action in furtherance of any such action.
 
14.3        Defaults by Pier 1.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an Event
of Default by Pier 1 hereunder:
 
(a)           Pier 1 shall fail to make payment in full of any amount set forth
on a Monthly Settlement Sheet within ten (10) Business Days of when due and
payable.
 
(b)           Pier 1 shall fail to make payment in full of any other amount due
from Pier 1 to Bank pursuant to the Agreement within five (5) Business Days of
when due and payable.
 
(c)           A petition under the U.S. Bankruptcy Code or similar law shall be
filed against Pier 1 and not be dismissed within sixty (60) days.
 
(d)           A decree or order by a court having jurisdiction (i) for relief in
respect of Pier 1 pursuant to the Bankruptcy Code or any other applicable
bankruptcy or other similar law, (ii) for appointment of a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) of Pier 1 or
of any substantial part of its properties, or
 
-52-

--------------------------------------------------------------------------------

 
(iii) ordering the winding-up or liquidation of the affairs of Pier 1 shall, in
any such case be entered, and shall not be vacated, discharged, stayed or bonded
within sixty (60) days from the date of entry thereof.
 
(e)           Pier 1 shall (i) file a petition seeking relief pursuant to the
Bankruptcy Code or any other applicable bankruptcy or other similar law,
(ii) consent to the institution of proceedings pursuant thereto or to the filing
of any such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of Pier 1 or any substantial part of its properties, or (iii) take
corporate or similar action in furtherance of any such action.
 
14.4        Remedies for Events of Default.  In addition to any other rights or
remedies available to the Parties at law or in equity, upon the occurrence of an
Event of Default pursuant to Section 14.1, 14.2 or 14.3, the non-defaulting
Party shall be entitled to collect from the defaulting Party any amount
indisputably in default plus interest based on the Federal Funds Rate.
 
ARTICLE XV
TERM/TERMINATION
 
15.1        Term.  Unless earlier terminated as provided in the Agreement, this
Agreement shall continue in full force and effect until June 30, 2012.
 
15.2        Termination by Pier 1 Prior to the End of the Term.  Pier 1 may
terminate this Agreement upon written notice prior to the end of the term:
 
(a)           after the occurrence of a Bank Event of Default;
 
(b)           upon thirty (30) days prior written notice if (i) there is a
Change of Control of Bank or (ii) one or more Persons that is not an Affiliate
of Bank on the date of this Agreement acquires a direct or indirect controlling
interest in Bank or any other Person conducting a substantial part of the Credit
Card business conducted within the corporate group of Bank or such corporate
group otherwise disposes of or terminates a substantial part of such Credit Card
business;
 
(c)           upon thirty (30) days prior written notice following a Change of
Control of Pier 1 if the other party to the business combination transaction
which resulted in or constituted such Change of Control issues, offers or
otherwise provides (either itself or through Affiliates) or is party to any
contractual arrangement with any other Person to issue, offer or otherwise
provide, any Credit Card in the United States;
 
(d)           upon thirty (30) days prior written notice if there is a change in
Applicable Law which reduces in any material respect the ability of Pier 1 or
any of its Affiliates to gain access to, or to use, any Cardholder Data, Pier 1
Shopper Data or Pier 1 Charge Transaction Data below the level of access and use
permitted under Applicable Law immediately prior to the  Effective Date  and
such decrease in Pier 1’s ability to access or use such Cardholder Data, Pier 1
Shopper Data, or Pier 1 Charge Transaction Data results in a material reduction
in Pier 1’s then existing promotion of Pier 1 Goods and Services,
 
 
-53-

--------------------------------------------------------------------------------

 
unless such reduction in access would be incapable of being eliminated or
mitigated if Pier 1 were to terminate this Agreement and/or repurchase the
Program Assets (either for itself and its Affiliates or in order to enter into
alternative program arrangements with a third party other than Bank); provided,
however, that prior to delivering a notice of termination pursuant to this
Section 15.2(d), Pier 1 shall engage in good faith negotiations with Bank to
modify the Program in a way that would preserve at least the same level of
access and use of such data for the benefit of Pier 1 and its Affiliates
following the relevant change in Applicable Law as was permissible prior to the
date of this Agreement, such negotiations not to terminate (in the absence of an
agreement between the Parties on any modification) earlier than thirty (30) days
after the earlier of (i) the date on which one of the Parties delivers a notice
to the other that the relevant change in Applicable Law is likely to occur or
(ii) the date on which the relevant change in Applicable Law takes effect;
 
(e)           upon thirty (30) days prior written notice if there have been more
than three (3) Unapproved Matters except Pier 1 Matters within the last twelve
(12) Fiscal Months that are anticipated to be material to the economics of the
Program or the Pier 1 brand, provided that if the Management Committee votes on
an identical matter more than one time and fails to reach agreement on such
identical matter without any change in the circumstances surrounding such
matter, for purposes of this Section 15.2(e), such matter will only count as one
(1) Unapproved Matter; or
 
(f)           without incurring a penalty by providing written notice to Bank
not less than thirty (30) days at any time prior to June 30, 2012; and provided
that at the time of such thirty (30) day notice a Pier 1 Event of Default has
not occurred and is continuing.
 
15.3        Termination by Bank Prior to the End of the Term Bank may terminate
this Agreement upon written notice prior to the end of the term after the
occurrence of a Pier 1 Event of Default.
 
ARTICLE XVI
EFFECTS OF TERMINATION
 
16.1        General Effects.
 
(a)           All solicitations, marketing and advertising of the Program, other
than acceptance of Applications through Pier 1 Channels in the ordinary course
of business consistent with past practice, shall cease upon the expiration or
termination of this Agreement, except as the Parties may otherwise mutually
agree, provided that the Parties shall continue to operate the Program in
accordance with the terms of this Agreement and service the Accounts in good
faith and in the ordinary course of their respective businesses, subject to the
terms of this Agreement, until the provisions of Section 16.2 are satisfied, if
applicable.  The Parties shall cooperate to ensure the orderly wind-down or
transfer of the Program.
 
 
-54-

--------------------------------------------------------------------------------

 
(b)           Upon the satisfaction of the provisions of Section 16.2, all
obligations of the Parties under this Agreement shall cease, except that the
provisions specified in Section 18.22 shall survive.
 
16.2        Pier 1's Option to Purchase the Program Assets.
 
(a)           If this Agreement expires or is terminated by either Party for
whatever  reason, Pier 1 has the option to purchase, or arrange the purchase by
a third party nominated by Pier 1 of the Program Assets from Bank. “Nominated
Purchaser” shall mean Pier 1, or a third party nominated by Pier1, as the case
may be.
 
The purchase option given by this Section 16.2(a) is exercisable by the
Nominated Purchaser serving notice to Bank on the earlier of (i) on or before
December 31, 2011, or (ii) a date which is within twenty (20) days following the
date any Party receives written notice of the exercise of the other Party’s
termination rights pursuant to Article XV. Pier 1 may request information with
respect to the Program Assets at any time during the term of this Agreement.
 
(b)           If such purchase option is exercised, the Nominated
Purchaser,  and Bank will work in good faith diligently to complete the purchase
and conversion of the Program Assets within one hundred eighty (180) days after
the notice has been given pursuant to Section 16.2(a); provided, that if, in
connection with the purchase of the Program Assets by  Nominated Purchaser, ,
any required regulatory approvals or rating agency consents are
not  received  within one hundred eighty (180) days after notice has been given
pursuant to Section 16.2(a), the Nominated Purchaser and Bank agree to extend
the time to complete the purchase for a reasonable period of time to permit the
Nominated Purchaser, to obtain the required approval or consent.  The time may
also be extended for a reasonable period by Bank if the anticipated closing
would occur during a system freeze period when Bank’s Systems cannot accommodate
a de-conversion. The date of the completion of any purchase under this
Section 16.2(b) shall be the "Program Purchase Date." Conversion of the Program
Assets to the Systems of the Nominated Purchaser, shall occur simultaneously
with the Program Purchase Date.
 
(c)           The purchase price for the Program Assets shall be as determined
in accordance with Schedule 16.2(c) and is payable on the Program Purchase Date.
 
(d)           The Nominated Purchaser, and Bank shall use commercially
reasonable efforts to minimize transaction costs and Bank shall provide the
Nominated Purchaser and their respective representatives reasonable access to
the records, Accounts and other information relating to and comprising the
Program Assets for the purpose of conducting due diligence investigations to
determine whether they wish to purchase the Program Assets and shall provide as
soon as reasonably practicable (but in no event more than fifteen (15) days)
following a request therefor from the Nominated Purchaser a master file of the
Accounts (which shall include data for at least the twelve (12) month period
preceding the month in which the master file is requested and shall be updated
upon request of Pier 1); provided, however, that Bank shall be entitled to
require any Nominated Purchaser other than Pier 1 to enter into customary
confidentiality
 
-55-

--------------------------------------------------------------------------------

 
arrangements before providing it with such access.  The Nominated Purchaser and
Bank shall promptly negotiate in good faith and execute a purchase agreement for
the Program Assets to be repurchased.  Bank shall provide reasonable assistance
in connection with the conversion of the Program Assets to the Systems of the
Nominated Purchaser.  The Nominated Purchaser, and Bank shall not unreasonably
withhold or delay execution of such purchase agreement or any other documents
necessary to effectuate such sale.  The Nominated Purchaser, and Bank shall use
reasonable efforts to ensure that the Program Purchase Date occurs as promptly
as reasonably practicable following the execution of such purchase agreement.
 
(e)           During the time period between (i) the date of any notice pursuant
to 16.2(a) to exercise the purchase option (or a date a Party receives an
Article XV termination notice, if such date is earlier), and (ii) the Program
Purchase Date, the terms of this Agreement shall continue. In the event the
Program Purchase Date does not occur on or before June 30, 2012 because
conversion of the Program Assets to the systems of the Nominated Purchaser is
not completed, then the Nominated Purchaser shall have the right to extend the
Program Purchase Date for ninety (90) days to allow the Nominated Purchaser time
to complete the System conversion.  During any such ninety (90) day extension
period, the Parties shall continue to operate the Program in accordance with the
terms of this Agreement and service the Accounts in good faith and in the
ordinary course of their respective businesses; provided, however Bank shall not
be obligated to pay Pier 1 the amount for monthly net Private Label Credit Card
purchases payable as set forth in Schedule 7.1.
 
16.3        Rights of Bank if Purchase Option Not Exercised.
 
(a)           If this Agreement expires or is terminated and Pier 1 gives
written notice that it shall not exercise their option referred to in
Section 16.2 or otherwise fails to exercise its option within the time period
specified in Section 16.2, Pier 1 shall have no further rights whatsoever in the
Program Assets.  In such event, Bank shall have the right in its sole discretion
on or after the expiration or termination of this Agreement to:
 
(i)             issue to Cardholders a replacement or substitute Credit Card
(which card must not bear any Pier 1 Licensed Marks or any other trademarks or
source indicators confusingly similar thereto) with such characteristics as Bank
considers appropriate (the cost of card re-design and re-issue being borne by
Bank); provided that the replacement or substitute Credit Card shall not be
issued in cooperation with any Competing Retail Program; provided, further, that
Pier 1 shall be permitted to add an enclosure to the last two (2) Billing
Statements to the effect that the Program has been terminated subject to Bank
review and approval;
 
(ii)             subject to Applicable Law, notify Cardholders that Bank shall
cease providing credit under the Accounts and require repayment of all amounts
outstanding on all Accounts until all associated receivables have been repaid;
 
 
-56-

--------------------------------------------------------------------------------

 
(iii)             sell the Accounts and associated receivables to a third party
purchaser, other than a Competing Retail Program, selected by Bank at a price
agreed between Bank and the purchaser; or
 
(iv)             any combination of (i), (ii) and (iii).
 
(b)           Notwithstanding the foregoing, in no event shall Bank use or
disclose or permit any of its Affiliates to use or disclose the Cardholder Data,
Pier 1 Shopper Data or the Pier 1 Prospect List to market or promote a Credit
Card or ancillary product together with any retailer.
 
(c)           If this Agreement expires or is terminated and Pier 1 gives
written notice that it shall not exercise its option referred to in Section 16.2
or otherwise fails to exercise its option within the time period specified in
Section 16.2, then within one hundred eighty (180) days after the termination or
expiration of the Agreement, Bank shall no longer use any of Pier 1 Licensed
Marks (or any other trademarks or source indicators confusingly similar thereto)
and must rebrand Pier 1 Credit Cards; provided that thereafter Bank may continue
to use Pier 1 Licensed Marks solely to the extent necessary to identify the
Accounts in connection with the billing and collection thereof and as otherwise
required by Applicable Law.
 
ARTICLE XVII
INDEMNIFICATION
 
17.1        Pier 1 Indemnification of Bank.  Pier 1 shall indemnify and hold
harmless Bank, its Affiliates, and their respective officers, directors and
employees from and against and in respect of any and all losses, liabilities,
damages, costs and expenses of whatever nature, including reasonable attorneys'
fees and expenses, which are caused or incurred by, result from, arise out of or
relate to:
 
(a)           any Retail Merchant's negligence or recklessness or willful
misconduct (including acts and omissions) relating to the Program;
 
(b)           any breach by Pier 1 of any of the material terms, covenants,
representations, warranties or other provisions contained in this Agreement;
 
(c)           any actions or omissions by Bank taken or not taken at Pier 1's
written request or direction pursuant to this Agreement except where Bank would
have been otherwise required to take such action (or refrain from acting) absent
the request or direction of Pier 1;
 
(d)           dishonest or fraudulent acts by a Retail Merchant, or any of its
agents or employees, in connection with the Program (except to the extent of any
amount charged back pursuant to Section 8.5);
 
(e)           any failure by the Retail Merchants to satisfy any of their
obligations to third parties with respect to the sale by them to such third
parties of Pier 1 Goods and Services;
 
 
-57-

--------------------------------------------------------------------------------

 
(f)           any Solicitation Materials distributed by Pier 1 and not
(i) approved by the Management Committee or (ii) provided by Bank;
 
(g)          any claim, suit or proceeding by any third party arising out of the
failure of a Retail Merchant to comply with Applicable Law in connection with
the Program or the Operating Procedures, unless such failure was the result of
any action taken or not taken by such Retail Merchant at the written request or
direction of Bank;
 
(h)          Pier 1's Inserts or Billing Statement messages;
 
(i)           allegations by a third party that the use of Pier 1 Licensed Marks
constitutes infringement of any Intellectual Property right of such third party;
 
(j)           the quality of workmanship of Pier 1 Goods and Services, the
compliance of Pier 1 Goods and Services with Applicable Law, and product
liability or warranty claims relating directly to such Pier 1 Goods and
Services;
 
(k)          any third party claim arising out of or in connection with personal
injury suffered at a Pier 1 location; and
 
(l)           Pier 1 Matters that are not approved by the Management Committee.
 
17.2        Bank’s Indemnification of Pier 1.  Bank shall indemnify and hold
harmless Pier 1, its Affiliates and their respective officers, directors and
employees from and against and in respect of any and all losses, liabilities,
damages, costs and expenses of whatever nature, including reasonable attorneys'
fees and expenses, which are caused or incurred by, result from, arise out of or
relate to:
 
(a)           Bank's or its Affiliate's negligence or recklessness or willful
misconduct (including acts and omissions) relating to the Program;
 
(b)           any breach by Bank or any of its Affiliates, employees or agents
of any of the material terms, covenants, representations, warranties or other
provisions contained in this Agreement or any Cardholder Agreement;
 
(c)           any actions or omissions by Pier 1 or its Affiliates taken or not
taken at the Bank’s written request or direction pursuant to this Agreement,
except where Pier 1 would have been otherwise required to take such action (or
refrain from acting) absent the request or direction of Bank;
 
(d)           dishonest or fraudulent acts by Bank, or any of its Affiliates,
agents or employees, in connection with the Program;
 
(e)           any failure by the Bank to satisfy any of its obligations to
(i) Cardholders with respect to the Program or the Accounts, whether pursuant to
the Cardholder Agreements or otherwise or (ii) any other third parties in
connection with its provision of other products and services to such third
parties;
 
 
-58-

--------------------------------------------------------------------------------

 
(f)           any Account Documentation and Solicitation Materials approved by
the Management Committee and used by Pier 1 in that form and in accordance with
Bank's instructions and/or the Operating Procedures that fails to comply with
Applicable Law, other than any content in the Solicitation Materials that
primarily relates to Loyalty Programs and was included in the Solicitation
Materials in the form provided by Pier 1 without any input from Bank with
respect to Applicable Law;
 
(g)          any claim, suit or proceeding by any third party arising out of the
failure of the Bank to comply with Applicable Law in connection with the Program
or the Operating Procedures unless such failure was the result of any action
taken or not taken by the Bank at the specific written request or direction of
Pier 1;
 
(h)          Bank's Inserts or Billing Statement messages;
 
(i)           allegations by a third party that the use of the Bank Licensed
Marks constitutes infringement of any Intellectual Property right of such third
party; and
 
(j)           Bank Matters not approved by the Management Committee.
 
17.3        Procedures.
 
(a)           In case any claim is made, or any suit or action is commenced,
against a Person entitled to indemnification under this Article XVII (the
"Indemnified Party") in respect of which indemnification may be sought by it
under this Article XVII, the Indemnified Party shall promptly give the other
Party (the "Indemnifying Party") notice thereof and the Indemnifying Party shall
be entitled to participate in the defense thereof and, with prior written notice
to the Indemnified Party given not later than twenty (20) days after the
delivery of the applicable notice from the Indemnified Party, to assume, at the
Indemnifying Party's expense, the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party.  After notice from the Indemnifying
Party to such Indemnified Party of its election so to assume the defense
thereof, except as set forth in Section 17.3(b), the Indemnifying Party shall
not be liable to such Indemnified Party under this Section for any attorneys'
fees or other expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof, other than reasonable costs of
investigation.
 
(b)           The Indemnified Party shall have the right to employ its own
counsel if the Indemnifying Party elects to assume such defense, but the fees
and expenses of such counsel shall be at the Indemnified Party's expense, unless
(i) the employment of such counsel has been authorized in writing by the
Indemnifying Party, (ii) the Indemnifying Party has not employed counsel to take
charge of the defense within twenty (20) days after delivery of the applicable
notice or, having elected to assume such defense, thereafter ceases its defense
of such action, or (iii) the Indemnified Party has reasonably concluded that
there may be defenses available to it which are different from or additional to
those available to the Indemnifying Party (in which case the Indemnifying Party
shall not have the right to direct the defense of such action on behalf of the
 
 
-59-

--------------------------------------------------------------------------------

 
Indemnified Party), in any of which events the attorneys' fees and expenses of
counsel to the Indemnified Party shall be borne by the Indemnifying Party.
 
(c)           The Indemnifying Party shall promptly notify the Indemnified Party
if the Indemnifying Party desires not to assume, or participate in, the defense
of any such claim, suit or action.
 
(d)           The Indemnified Party or Indemnifying Party may at any time notify
the other of its intention to settle or compromise any claim, suit or action
against the Indemnified Party in respect of which payments may be sought by the
Indemnified Party hereunder, and (i) the Indemnifying Party may settle or
compromise any such claim, suit or action solely for the payment of money
damages for which the Indemnified Party will be fully indemnified hereunder, but
shall not agree to any other settlement or compromise without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld (it being agreed that any failure of an Indemnified Party to consent to
any settlement or compromise involving relief other than monetary damages shall
not be deemed to be unreasonably withheld), and (ii) the Indemnified Party may
settle or compromise any such claim, suit or action solely for an amount not
exceeding One Thousand Dollars ($1,000), but shall not settle or compromise any
other matter without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld.
 
17.4        Notice and Additional Rights and Limitations.
 
(a)           If an Indemnified Party fails to give prompt notice of any claim
being made or any suit or action being commenced in respect of which
indemnification under this Article XVII may be sought, such failure shall not
limit the liability of the Indemnifying Party; provided, however, that this
provision shall not be deemed to limit the Indemnifying Party's rights to
recover from the Indemnified Party for any loss, cost or expense which it can
establish resulted from such failure to give prompt notice.
 
(b)           This Article XVII shall govern the obligations of the Parties with
respect to the subject matter hereof but shall not be deemed to limit the rights
that either Party might otherwise have at law or in equity.  The indemnification
provided in this Article XVII shall not cover, and in no event shall any Party
be liable to the other Party for, any indirect, consequential, incidental,
exemplary, punitive or special damages or lost profits or revenues ("Indirect
Damages") claimed by the Indemnified Party, except that the indemnification
provided for herein shall cover Indirect Damages for: (i) infringement,
violation or misappropriation of Intellectual Property; (ii) gross negligence or
recklessness or willful misconduct relating to the Program; or (iii) any breach
of any obligations relating to Cardholder Data, Pier 1 Shopper Data, the Pier 1
Prospect List and Confidential Information.
 
(c)           Without limiting their respective rights set forth elsewhere in
this Article XVII, and subject to the procedures for indemnification, any
Indemnified Party will act in good faith, will use commercially reasonable
efforts to mitigate any losses, will render to the Indemnifying Party such
assistance as the Indemnifying Party may reasonably require
 
-60-

--------------------------------------------------------------------------------

 
in order to ensure a prompt and adequate defense to any suit, claim, or
proceeding, and shall consult regularly with the Indemnifying Party regarding
the conduct of any proceeding or the taking of any action for which
indemnification may be sought.
 
ARTICLE XVIII
MISCELLANEOUS
 
18.1        Precautionary Security Interest.  Pier 1 and Bank agree that this
Agreement contemplates the extension of credit by Bank to Cardholders and that
Pier 1's submission of Pier 1 Charge Transaction Data to Bank shall constitute
assignment by Pier 1 of any and all right, title and interest in such Pier 1
Charge Transaction Data and the Cardholder Indebtedness reflected therein.
Nothing herein is intended to provide for the direct extension of credit to Pier
1 by Bank. However, as a precaution in the unlikely event that any Person
asserts that Article 9 of the UCC applies or may apply to the transactions
contemplated hereby, and to secure Pier 1's payment of and performance of all
obligations of Pier 1 to Bank, Pier 1 hereby grants to Bank a first priority
present and continuing security interest in and to the following, whether now
existing or hereafter created or acquired: (i) all Accounts, Cardholder
Indebtedness, Account Documentation and Pier 1 Charge Transaction Data, and
(ii) all proceeds of the Cardholder Indebtedness.  In addition, Pier 1 agrees to
take any reasonable action requested by Bank, at Bank's expense, to establish
the first lien and perfected status of such security interest.  Upon the
termination or expiration of this Agreement, Bank shall execute such releases
and file such notices as Pier 1 may request to evidence the termination of the
security interest provided for in this Section 18.1.  Pier 1 represents no
security interest or signed financing statement exists in favor of any third
party covering any of the assets in which Bank is granted a security interest.
 
18.2        Securitization, Participation or Pledge of Cardholder
Indebtedness.  Pier 1 and Bank agree with respect to securitizations,
participations or pledges of Cardholder Indebtedness as set forth on Schedule
18.2.
 
18.3        Assignment.  Pier 1, on the one hand, and the Bank, on the other
hand, shall not assign this Agreement or any of its rights hereunder without the
prior written consent of the other Party, except to the extent the Cardholder
Indebtedness is securitized as permitted pursuant to
Section 18.2.  Notwithstanding the forgoing, Pier 1, on the one hand, and Bank,
on the other hand, may assign its rights and obligations hereunder to any entity
which is a successor to all or substantially all of its assets and business via
merger or consolidation, purchase of assets, or otherwise.
 
18.4        Sale or Transfer of Accounts.  Bank shall not sell or transfer in
whole or in part any Accounts; provided, however, that this Section 18.4 shall
not restrict the ability of Bank to securitize, participate or pledge the
Cardholder Indebtedness pursuant to Section 18.2.  Bank may from time to time
propose to Pier 1 the terms under which it desires to sell any Pier 1 Accounts
that have been written-off in accordance with the Risk Management Policies,
including the payments proposed to be made to Pier 1 and Bank in connection with
any such sale.  Pier 1 shall consider any such proposal in good faith but shall
be entitled to accept or reject any such proposal in its sole discretion.
 
 
-61-

--------------------------------------------------------------------------------

 
18.5        Subcontracting.  Except as approved by the Management Committee, it
is understood and agreed that, in fulfilling its obligations under this
Agreement, no Person other than a Party hereto or its Affiliates may perform
such Party's functions; provided that, to the extent a Party is not required to
obtain Management Committee approval under Section 3.2(d)(iii) to outsource or
subcontract a service, the Parties and their Affiliates may subcontract or
outsource such service to such third party.  Each Party hereto shall be
responsible for functions performed by such Affiliates or other Persons to the
same extent the Party would be responsible if it performed such functions
itself.
 
18.6        Amendment.  Except as provided herein, this Agreement may not be
amended except by a written instrument signed by each of the Bank and Pier 1.
 
18.7        Non-Waiver.  No delay by a Party hereto in exercising any of its
rights hereunder, or partial or single exercise of such rights, shall operate as
a waiver of that or any other right.  The exercise of one or more of a Party's
rights hereunder shall not be a waiver of, or preclude the exercise of, any
rights or remedies available to such Party under this Agreement or in law or at
equity.
 
18.8        Severability.  In case any one or more of the provisions contained
herein shall be invalid, illegal or unenforceable in any respect under any law,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, and this Agreement
shall be reformed, construed and enforced as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein and there had been contained herein instead such valid, legal and
enforceable provisions as would most nearly accomplish the intent and purpose of
such invalid, illegal or unenforceable provision.
 
18.9        Waiver of Jury Trial and Venue.
 
(a)           Each Party hereby waives all right to trial by jury in any action
or proceeding to enforce or defend any rights under this Agreement.
 
(b)           Each Party hereto hereby irrevocably submits to the jurisdiction
of the United States District Court of Delaware or, if such federal jurisdiction
is unavailable, in the state courts of the State of Delaware over any action
arising out of this Agreement, and each Party hereto hereby irrevocably waives
any objection which such Party may now or hereafter have to the laying of
improper venue or forum non conveniens.  Each Party hereto agrees that a
judgment in any such action or proceeding may be enforced in other jurisdictions
by suit on the judgment or in any manner provided by law.  Any and all service
of process and any other notice in any such suit, action or proceeding with
respect to this Agreement shall be effective against any Party hereto if given
as provided herein.
 
18.10      Governing Law; Compliance with Law.
 
(a)           This Agreement and all rights and obligations hereunder, including
matters of construction, validity and performance, shall be governed by and
construed in
 
 
-62-

--------------------------------------------------------------------------------

 
accordance with the laws of the State of Delaware applicable to contracts made
to be performed within such State and applicable federal law.
 
(b)           Each Party shall comply in all material respects with Applicable
Law in connection with its activities and the exercise of its rights and
performance of its obligations hereunder.
 
18.11      Captions.  Captions of the articles and sections of this Agreement
are for convenient reference only and are not intended as a summary of such
articles or sections and do not affect, limit, modify or construe the contents
thereof.
 
18.12      Notices.  Any notice, approval, acceptance or consent required or
permitted under this Agreement shall be in writing to the other Party and shall
be deemed to have been duly given when delivered in person or, if sent by United
States registered or certified mail, with postage prepaid, or by a nationally
recognized overnight delivery service, when received, addressed as follows:
 
If to Pier 1:
100 Pier 1 Place
 
Ft. Worth, Texas 76102
 
Attn:  Michael A. Carter, Esq.
 
Fax:  (817) 252-7319
   
With a copy to (which shall not constitute notice):
Bracewell & Giuliani LLP
 
1445 Ross Avenue, Suite 3800
 
Dallas, Texas 75202
 
Attn:  Bruce A. Cheatham, Esq.
 
Fax:  (214) 758-8317
   
If to the Bank:
Chase Bank USA, N.A.
 
201 North Walnut Street
 
3 Christina Center
 
Wilmington, DE.  19801
 
Attention: Chief Financial Officer
   
With a copy to (which shall not constitute notice):
Chase Bank USA, N.A.
 
201 North Walnut Street
 
3 Christina Center
 
Wilmington, DE.  19801
 
Attention: General Counsel – Card Services

 
18.13      Further Assurances.  Pier 1 and Bank agree to produce or execute such
other documents or agreements as may be necessary or desirable for the execution
and implementation of this Agreement and the consummation of the transactions
specified herein and to take all such further action as the other Party may
reasonably request in order to give evidence to the consummation of the
transactions specified herein.
 
 
-63-

--------------------------------------------------------------------------------

 
18.14      No Joint Venture.  Nothing contained in this Agreement shall be
deemed or construed by the Parties or any third party to create the relationship
of principal and agent, partnership, joint venture or of any association between
Pier 1 and the Bank, and no act of either Party shall be deemed to create any
such relationship.  Pier 1 and Bank each agree to such further actions as the
other may request to evidence and affirm the non-existence of any such
relationship.
 
18.15      Press Releases.  Except for any notice which is required by
Applicable Law, each of the Bank (and its Affiliates), on the one hand, and Pier
1 (and its Affiliates), on the other hand, agrees that it shall not issue a
press release or make any other public statement with respect to the
transactions contemplated by this Agreement without the prior written consent of
the other, which consent shall not be unreasonably withheld or delayed.  Each of
the Bank (and its Affiliates), on the one hand, and Pier 1 (and its Affiliates),
on the other hand, agrees, if possible, to notify and consult with the other at
least twenty-four (24) hours in advance of filing any notice required by
Applicable Law, except any such filing governed by Section
13.1(c).  Notwithstanding the preceding, however, press releases that do not
name the other Party will not require such approval.  The foregoing
notwithstanding, it is understood that neither Party shall be required to obtain
any prior consent, or consult with regard to (a) filings, press releases and
other announcements as may be required by Applicable Law or the applicable rules
and regulations of any stock exchange and (b) publications prepared solely by
and for employees of any Party, or their respective Affiliates.
 
18.16      No Set-Off.  Except as otherwise provided in this Agreement, Pier 1
and the Bank agree that each Party has waived any right to set-off, combine,
consolidate or otherwise appropriate and apply (i) any assets of the other Party
held by the Party, or (ii) indebtedness or other liabilities at any time owing
by the Party to the other Party, as the case may be, against or on account of
any obligations owed by the other Party under this Agreement.
 
18.17      Third Parties.  There are no third-party beneficiaries to this
Agreement.  Except for the Indemnified Parties with respect to indemnity claims
pursuant to Article XVII, the Parties do not intend: (i) the benefits of this
Agreement to inure to any third party; or (ii) any rights, claims or causes of
action against a Party to be created in favor of any Person or entity other than
the other Party.
 
18.18      Force Majeure.  If performance of any service or obligation under
this Agreement is prevented, restricted, delayed or interfered with by reason of
labor disputes, strikes, acts of God, floods, lightning, severe weather,
shortages of materials, rationing, utility or communication failures,
earthquakes, war, revolution, civil commotion, acts of public enemies, terrorist
attacks, blockade, embargo or any law, order, proclamation, regulation,
ordinance, demand or requirement having legal effect of any government or any
judicial authority or representative of any such government, or any other act
whatsoever, whether similar or dissimilar to those referred to in this clause,
which are beyond the reasonable control of a Party and could not have been
prevented by reasonable precautions, (each, a "Force Majeure Event") then such
Party shall be excused from such performance to the extent of and during the
period of such Force Majeure Event.  A Party excused from performance pursuant
to this Section 18.18 shall exercise all reasonable efforts to continue to
perform its obligations
 
-64-

--------------------------------------------------------------------------------

 
hereunder, including by implementing its disaster recovery and business
continuity plan as provided in Section 7.3(c), and shall thereafter continue
with reasonable due diligence and good faith to remedy its inability to so
perform except that nothing herein shall obligate either Party to settle a
strike or other labor dispute when it does not wish to do so.  Notwithstanding
the foregoing, if a condition constituting a Force Majeure Event with respect to
the Bank, on the one hand, or Pier 1, on the other hand, exists for more than
thirty (30) consecutive days (or five (5) days in the case of any payment
obligation) and such Party is unable to perform a material obligation (which
shall be deemed to include any payment obligation pursuant to Article VIII or
Article IX) under this Agreement due to such Force Majeure Event, then the other
Party shall have the right to terminate this Agreement upon written notice to
the Party subject to such Force Majeure Event; provided, however, that (i) prior
to delivering written notice of termination in respect of such Force Majeure
Event, the Party seeking to terminate this Agreement shall call, and the Parties
shall attend at least one Management Committee meeting to consider and vote upon
a plan to outsource the material obligation that such Party is unable to perform
and (ii) in the event such outsourcing arrangement is agreed to, the Parties
shall promptly implement such arrangement and this Agreement may not be
terminated unless such Force Majeure Event continues on the fifteenth (15th) day
following approval of such outsourcing arrangement.
 
18.19      Entire Agreement.  This Agreement, together with the Schedules hereto
which are expressly incorporated herein by reference, constitutes the entire
agreement by the Parties related to the matters specified herein or therein.
 
18.20      Binding Effect.  This Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns.  This Agreement is the product of negotiation by the Parties
having the assistance of counsel and other advisers.  It is the intention of the
Parties that this Agreement not be construed more strictly with regard to one
Party than with regard to the other.
 
18.21      Counterparts/Facsimiles.  This Agreement may be executed in any
number of counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart.  Any facsimile of an
executed counterpart shall be deemed an original.
 
18.22      Survival.  Upon the expiration or termination of this Agreement, the
Parties shall have the rights and remedies described herein.  Upon such
expiration or termination, all obligations of the Parties under this Agreement
shall cease, except that the obligations of the Parties pursuant to Article VI
(Cardholder Information), Section 8.5 (Bank Right to Charge Back), Article X
(Intellectual Property), Article XII (Access, Audit and Dispute Resolution),
Article XIII (Confidentiality), Article XVI (Effects of Termination),
Article XVII (Indemnification), Section 18.1 (Precautionary Security Interest),
Section 18.9 (Waiver of Jury Trial and Venue) and Section 18.10 (Governing Law;
Compliance with Law) shall survive the expiration or termination of this
Agreement.
 
[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]
 
 
 
 
 
-65-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the Effective Date on the dates set forth below.
 

  PIER 1 IMPORTS (U.S.), INC.                
 
By:
/s/ Charles H. Turner       Charles H. Turner       Executive Vice President and
Chief Financial Officer     Date: December 30, 2010  

 
 

  CHASE BANK USA, N.A.                
 
By:
/s/ Anthony Glover       Anthony Glover       General Manager Chase Card
Services     Date: December 30, 2010  


 
 
-66-

--------------------------------------------------------------------------------

 
 
 
Schedule 1.1(a)
Bank Licensed Marks
 
 
Logo [colorlogo.jpg]
 
 
Logo [logo.jpg]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 1.1(d)
Pier 1 Licensed Marks
 
 

 
U.S. Registration
   
Number
       
Pier 1
1,104,059
 
Pier 1 Imports
1,620,518
948,076
Pier 1 Imports (stylized)
2,228,300
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 1.1(e)
Private Label Credit Cards
 
Pier 1 Preferred Card
 
 Base
*Discounts and exclusive sale days for preferred cardholders.
*No annual fee.
*Seasonal updates on new arrivals.
*Choice of billing dates.
* 4 points for every $1.00; 2,000 points equals $20.00 rewards certificate.
       
Platinum
*Available when purchase $1,000 (net) or more on reward card in at least two
visits in a 12-month period.
*All Base Card benefits.
*10% off Platinum Card purchases on the 1st Tuesday of every month.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 1.1(g)
Pier 1 Fiscal Calendar
 
 

FISCAL YEAR 2012   5-4-4 CALENDAR   (02/27/11 - 02/25/12) FIRST QUARTER
March 2011
 
April 2011
 
May 2011
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
27
28
1
2
3
4
5
 
3
4
5
6
7
8
9
 
1
2
3
4
5
6
7
6
7
8
9
10
11
12
 
10
11
12
13
14
15
16
 
8
9
10
11
12
13
14
13
14
15
16
17
18
19
 
17
18
19
20
21
22
23
 
15
16
17
18
19
20
21
20
21
22
23
24
25
26
 
24
25
26
27
28
29
30
 
22
23
24
25
26
27
28
27
28
29
30
31
1
2
                                                                             
SECOND QUARTER
June 2011
 
July 2011
 
August 2011
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
29
30
31
1
2
3
4
 
3
4
5
6
7
8
9
 
31
1
2
3
4
5
6
5
6
7
8
9
10
11
 
10
11
12
13
14
15
16
 
7
8
9
10
11
12
13
12
13
14
15
16
17
18
 
17
18
19
20
21
22
23
 
14
15
16
17
18
19
20
19
20
21
22
23
24
25
 
24
25
26
27
28
29
30
 
21
22
23
24
25
26
27
26
27
28
29
30
1
2
                                                                             
THIRD QUARTER
September 2011
 
October 2011
 
November 2011
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
28
29
30
31
1
2
3
 
2
3
4
5
6
7
8
 
30
31
1
2
3
4
5
4
5
6
7
8
9
10
 
9
10
11
12
13
14
15
 
6
7
8
9
10
11
12
11
12
13
14
15
16
17
 
16
17
18
19
20
21
22
 
13
14
15
16
17
18
19
18
19
20
21
22
23
24
 
23
24
25
26
27
28
29
 
20
21
22
23
24
25
26
25
26
27
28
29
30
1
                                                                             
FOURTH QUARTER
December 2011
 
January 2012
 
February 2012
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
27
28
29
30
1
2
3
 
1
2
3
4
5
6
7
 
29
30
31
1
2
3
4
4
5
6
7
8
9
10
 
8
9
10
11
12
13
14
 
5
6
7
8
9
10
11
11
12
13
14
15
16
17
 
15
16
17
18
19
20
21
 
12
13
14
15
16
17
18
18
19
20
21
22
23
24
 
22
23
24
25
26
27
28
 
19
20
21
22
23
24
25
25
26
27
28
29
30
31
                               

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

FISCAL YEAR 2013   5-4-4 CALENDAR   (03/26/13 - 03/02/13) FIRST QUARTER
March 2012
 
April 2012
 
May 2012
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
26
27
28
29
1
2
3
 
1
2
3
4
5
6
7
 
29
30
1
2
3
4
5
4
5
6
7
8
9
10
 
8
9
10
11
12
13
14
 
6
7
8
9
10
11
12
11
12
13
14
15
16
17
 
15
16
17
18
19
20
21
 
13
14
15
16
17
18
19
18
19
20
21
22
23
24
 
22
23
24
25
26
27
28
 
20
21
22
23
24
25
26
25
26
27
28
29
30
31
                                                                             
SECOND QUARTER
June 2012
 
July 2012
 
August 2012
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
27
28
29
30
31
1
2
 
1
2
3
4
5
6
7
 
29
30
31
1
2
3
4
3
4
5
6
7
8
9
 
8
9
10
11
12
13
14
 
5
6
7
8
9
10
11
10
11
12
13
14
15
16
 
15
16
17
18
19
20
21
 
12
13
14
15
16
17
18
17
18
19
20
21
22
23
 
22
23
24
25
26
27
28
 
19
20
21
22
23
24
25
24
25
26
27
28
29
30
                                                                             
THIRD QUARTER
September 2012
 
October 2012
 
November 2012
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
26
27
28
29
30
31
1
 
30
1
2
3
4
5
6
 
28
29
30
31
1
2
3
2
3
4
5
6
7
8
 
7
8
9
10
11
12
13
 
4
5
6
7
8
9
10
9
10
11
12
13
14
15
 
14
15
16
17
18
19
20
 
11
12
13
14
15
16
17
16
17
18
19
20
21
22
 
21
22
23
24
25
26
27
 
18
19
20
21
22
23
24
23
24
25
26
27
28
29
                                                                             
FOURTH QUARTER
December 2012
 
January 2013
 
February 2013
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
 
S
M
T
W
TH
F
S
25
26
27
28
29
30
1
 
30
31
1
2
3
4
5
 
27
28
29
30
31
1
2
2
3
4
5
6
7
8
 
6
7
8
9
10
11
12
 
3
4
5
6
7
8
9
9
10
11
12
13
14
15
 
13
14
15
16
17
18
19
 
10
11
12
13
14
15
16
16
17
18
19
20
21
22
 
20
21
22
23
24
25
26
 
17
18
19
20
21
22
23
23
24
25
26
27
28
29
                 
24
25
26
27
28
1
2

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 1.1(h)
Competing Retail Program
 
 
Pottery Barn
Crate & Barrel
Restoration Hardware
Bombay
Cost Plus / World Market
Z Gallerie
Room Stores
Williams Sonoma
Bed, Bath and Beyond
Rooms To Go
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 1.1(i)
Definition of “Competitive”
 


“Competitive” with respect to the features or aspects of the Program, in the
aggregate, means that the Program is consistent and competitive with the
Competing Retail Programs (to the extent publicly known in the case of Competing
Retail Programs in which neither of the Parties or their respective Affiliates
are participants).
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 2.2
Exclusivity
 


(a)           General.  Except as otherwise provided in this Schedule 2.2 and
without limiting Pier 1's right to arrange the purchase of the Program Assets by
a Nominated Purchaser pursuant to Section 16.2, during the term, Pier 1 agrees
that it shall not, directly or indirectly by itself or in conjunction with or
pursuant to agreements with any bank or other Credit Card issuer, issue, offer
market, or endorse in the Territory a Pier 1 branded Credit Card other than
through the Program.
 
 (b)           Other Products.  Except to the extent expressly set forth in this
Schedule 2.2, Pier 1 and its Affiliates shall not be restricted in any way with
respect to any activities or payment products.  For the avoidance of doubt, Pier
1 and its Affiliates shall be free to do any of the following at any time:
 
(i)           issue, offer, accept or market any payment products not expressly
covered in this Schedule 2.2 (e.g., Pier 1 and its Affiliates shall not be
restricted from (A) issuing, accepting or otherwise taking action with respect
to gift cards, pre-paid cards, stored value cards, or debit cards, in each case,
whether or not bearing a Pier 1 Licensed Mark or (B) accepting third party
credit cards such as Visa, MasterCard, Discover or American Express);
 
(ii)           participate in rewards programs and promotions by card
associations or for cards not branded with any of Pier 1 Licensed Marks provided
that such programs or promotions shall not have a Material Adverse Effect upon
the Program without Pier 1 first obtaining the approval of the Management
Committee (e.g., American Express Membership Rewards); or
 
(iii)           subject to Section 5.2(a), offer its consumer customers rewards
or Loyalty Programs of any type.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 3.2(e)
Account Terms or Program
 


APR:
Prime + 21.74%; but not less than 23.00%
Default APR:
Prime + 23.74%
Purchase Grace Period:
No less than 21 days
Late Fee Grace Period:
0 days
Late Fee Structure:
Up to $35
           
Return Check Fee:
up to $29
Phone Payment Fee:
$ 14.95
No Annual Fee
 
No Over Limit Fee
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 3.2(g)
Bank Matters
 
 
The term "Bank Matters" shall include changes to Risk Management Policies (A) to
the extent required by Applicable Law or safety and soundness considerations, in
each case, or (B) for Bank to meet its obligations under Schedule 4.6(c).
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 4.1(b)
Operating Procedures




As mutually agreed to by Parties.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 4.1(c)
 Fee Waivers


(****)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 4.3(a)(viii)
Call Center Functions
 
 
Bank shall maintain toll-free call centers to respond to inquiries from
Cardholders and Pier 1 customers to deal with questions related to: (a) billing
claims and adjustments (including by making finance charge and late fee
reversals), (b) establishing new Accounts or Account types, (c) authorizing
transactions, and (d) assigning, increasing and decreasing credit lines, all in
accordance with the Risk Management Policies and the Operating Procedures.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 4.6
Underwriting and Risk Management


 
(a)           Provided that an application is complete and otherwise complies
with Applicable Law, Bank shall accept or reject any Application based solely
upon application of the then-current Risk Management Policies applicable to the
relevant channel.  Upon satisfaction of the applicable credit criteria set forth
in the Risk Management Policies, Bank shall promptly establish a Private Label
Credit Account.  The procedures for determining what type(s) of Pier 1 Credit
Cards and Accounts shall be issued upon receipt of each Application are set
forth in the Risk Management Policies.  Bank shall have the right, power and
privilege to review periodically the creditworthiness of Cardholders to
determine the range of credit limits to be made available to an individual
Cardholder and whether or not to increase, decrease, suspend, or terminate
credit privileges of such Cardholder; provided, however, that Bank shall only
decrease credit limits or suspend or terminate credit privileges on an
individual, case-by-case basis consistent with the then-current Risk Management
Policies and Operating Procedures.
 
(b)           The Risk Management Policies to be in effect as of the Effective
Date are those that were in effect immediately prior to the Effective Date and
designed to achieve approval rate targets and other metrics as set forth in
Schedule 4.6(c).  Each Party may propose modifications of any aspect of the Risk
Management Policies, which modifications shall be made only upon approval in
accordance with Article III.
 
(c)           If the approval rate targets and other metrics referred to in
Schedule 4.6(c) are not met and the credit profile of Account applicants has not
adversely changed from that specified in Schedule 4.6(c), then Bank shall have
thirty (30) days to modify the Risk Management Policies or otherwise adjust its
practices to achieve such targets.  If Bank does not make any such adjustments,
or if such adjustments fail to result in all approval rate targets and other
metrics once again being met by the 90th day after the implementation of such
adjustments, Pier 1 shall have the right to terminate this Agreement pursuant to
Section 15.2(a).
 
(d)           Bank will support Speedy Review for all new accounts during the
instant credit approval process.  Pier 1 will not be required to pay Bank any
compensation for the Speedy Review process unless the annual volume of
applications or the projected volume of applications for which Speedy Review is
requested exceeds or is reasonably anticipated to exceed 52,000 calls per
calendar year.  If the volumes exceeds or are reasonably anticipated to exceed
52,000 calls per calendar year based upon a quarterly review of the actual
volume of applications receiving Speedy Review, Bank may stop providing Speedy
Review or give Pier 1 the option to pay Bank reasonable compensation, as agreed
by the parties, for continuing Speedy Review.    Notwithstanding anything to the
contrary herein, Pier 1 may elect to discontinue the Speedy Review process for
any reason whatsoever upon sixty (60) days written notice to Chase.


(e)           The Parties shall each perform all commercially reasonable
security functions in accordance with the Risk Management Policies to minimize
fraud in the Program due to lost, stolen or counterfeit cards and fraudulent
applications.  The Parties each agree to use commercially reasonable efforts to
cooperate with each other in such functions.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 4.6(c)
Approval Rate Targets and Metrics
 
 
Targeted Approval Rates for In-Store and Direct
Mail:                                                 (****)


Any application/applicant that is incomplete, duplicate, or fraudulent is not
included in the approval rate calculation


If the through the door population (TTD) materially changes from pre-Effective
Date populations, or the odds rates for bureau score materially changes then the
parties agree to review (not more frequently than annually) such shifts with the
Management Committee and modify the approval rate target as appropriate.


Minimum Credit Line:
No less than $300

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 4.9
Promotional Sales Plans
 
(****)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 5.5(a)
Fiscal Year 2012 Marketing Plan


(****)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 6.2
Program Privacy Policy
 
 
Page 1
 
Graphic [policypg1.jpg]
 
 
Page 2
 
Graphic [policypg2.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 7.1
Form of Monthly Settlement Sheet
 
(****)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 7.3(a)
Service Level Agreements
 
 
Service Metric:
Category
Service Goal (Measured on Calendar Month Basis):
Average Speed of calls
answered
2
Customers:              80% in 20 seconds
Stores:                      90% in 10 seconds
Abandoned call rate
2
Abandoned calls after 20 seconds less than or equal to 3%
Application approval
turnaround
2
80% decisioned or returned as incomplete within 10
business days (mail-in)
95% decisioned in 30 seconds
Card replacement
turnaround time
2
95% within 5 business days
100% within 7 business days
Cardholder/inquiry
turnaround time
(paper/email)
2
Paper:  80% within 7 business days
Email:  99% acknowledged in 1 business day
95% responded to in 2 business days
Authorization times
2
99% response within 3 seconds
Authorization availability
1
Authorization system will be available to respond to cardholder authorization
requests 99.5% of the total hours per month (monthly average excludes scheduled
maintenance time that would be communicated at least 72 hours in advance and
never to exceed 4 hours in a month and always executed during store closed
hours)
New Account System
Uptime
1
System for approving applications for new Accounts will be available 99.5% of
total measured minutes during store hours
Website uptime
1
99.5% of the total hours per month (monthly average excludes scheduled
maintenance time)
Turnaround on initial
card fulfillment
2
From approval of an application a new card will be issued
within 7 business days of 95% of all new accounts
Dispute resolution
2
90% resolved in 30 business days
100% resolved within regulatory guidelines
Transaction posting
2
99% posted next day
Payment processing for
payments submitted
through the mail or
through the program
website
2
95% of conforming payments processed and posted
within 1 business day
99.9% of conforming payments processed and posted
within 3 business days
99% of non-conforming payments processed and posted
within 5 business days
Statement production
2
99% mail rate within 4 days after billing cycle close date



(a)  If Bank fails to meet four (4) or more Category 1 service goals (as
described above) within a consecutive twelve (12) month period, such failure
shall be considered a Bank Event of Default.


(b)  If Bank fails to meet any single Category 2 service goal (as described
above) in two (2) or more consecutive months or fails to meet more than three
(3) Category 2 service goals in a single month, Bank shall be deemed to have
experienced a service failure ("Service Failure").  Provided that Bank reports
to the Management Committee pursuant to section 7.3(b)(i) and undertakes the
corrective action required by 7.3(b)(ii) and implements a corrective action plan
within thirty (30) days of the Service Failure, no subsequent Service Failures
for such service goal(s) shall be deemed to have occurred if Bank fails the same
service goal(s) pending formulation and implementation of such plan.  Bank shall
deliver a second report to the Management Committee no later than two (2) months
following the date on which the corrective action plan was implemented,
assessing the results of the plan.   Six (6) Service Failures in any consecutive
twelve (12) month period shall be deemed a Bank Event of Default.  For purposes
of determining whether Bank fails a Category 2 service goal, if the Category 2
service goal requires action within a specified time period, the Bank shall be
deemed to comply if it takes such action within 110% of such time period.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 8.4
Daily Settlement Sheet

 
1.
Total purchases reflected in charge slips, minus
$ _________
     
2.
Total amount of credit slips for period (without duplication), minus
$ _________
     
3.
Chargebacks pursuant to Section 8.5, plus
$ _________
     
4
Reversals of Chargebacks, minus
$_________
     
5.
Total amount of In-Store payments retained by Pier 1: plus
$_________
     
6.
Returned Items for In-Store Payments; equals
       
7.
Total amount due to Pier 1
$_________

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 11.2(f)
Servicing Qualifications


(****)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 11.4(j)
Chase Pre-Approved Ancillary Products
 


Credit insurance / credit protection / debt deferment / debt cancellation
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 14.2
Bank Events of Default
 


(1)           Bank shall fail to meet the approval rate targets and other
metrics set forth in Schedule 4.6(c) and such failure shall have resulted in a
termination right pursuant to the terms of Section 4.6(c).
 
(2)           Bank shall fail to meet the SLAs pursuant to the terms of Schedule
7.3(a).
 
(3)           As a result of any Applicable Order imposed on Bank by any
Governmental Authority Bank shall fail to perform, satisfy, or comply with any
provision contained in this Agreement and the benefits of the Program to Pier 1
are materially diminished or Pier 1 experiences a material decline in Cardholder
satisfaction and such failure to perform remains unremedied for a period of
thirty (30) days, unless such failure to perform cannot be cured in a
commercially reasonable manner within such time, then provided that Bank has
diligently pursued a cure, Bank shall be provided an additional sixty (60) days
to remedy such failure to perform, unless the impact of such Applicable Order
could not be eliminated or mitigated if Pier 1 were to terminate this Agreement
and/or repurchase the Program Assets (either for itself and its Affiliates or in
order to enter into alternative program arrangements with a third party other
than Bank)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 16.2(c)
Purchase Price for Program Assets
 


The purchase price for the Program Assets purchased, payable on the Program
Purchase Date, shall be equal to the sum of (i) the par value of the Cardholder
Indebtedness at the time of repurchase excluding written-off Cardholder
Indebtedness (in accordance with the write-off policy then applicable to the
Program), except that if the repurchase right arises as a result of (A) an early
termination of this Agreement by Bank for a Pier 1 Event of Default pursuant to
Section 15.3 or (B) an early termination by Pier 1 pursuant to Section 15.2(c),
then such purchase price for the Program Assets shall be an amount equal to the
sum of (x) the par value of the Cardholder Indebtedness at the time of
repurchase excluding written-off Cardholder Indebtedness (in accordance with the
write-off policy then applicable to the Program), plus (z) de-conversion costs
of the Bank in an amount not to exceed $100,000.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 18.2
Securitization
 
 
(a)           Bank shall, without the prior written approval of Pier 1, have the
right to securitize, participate or pledge the Cardholder Indebtedness or any
part thereof by itself or as part of a larger offering at any time, in such a
manner that allows Bank to obtain cash flows representing all or most of the
economic benefits of owning such Cardholder Indebtedness.  Such securitization,
participation or pledge shall not affect Pier 1's rights or Bank's obligations
hereunder.  Bank shall not securitize, participate or pledge the Cardholder
Indebtedness in any manner that may encumber any of Pier 1's rights hereunder to
purchase Program Assets.  In connection with a securitization of the receivables
associated with the Accounts, Pier 1 agrees to provide Bank with such
information and to execute and deliver such documents as may reasonably be
requested by Bank with respect to any such securitization transaction and in
order to facilitate compliance by Bank with the provisions of Regulation AB,
including without limitation item 1122 thereof, and all other applicable rules
and regulations of the Securities and Exchange Commission.
 
(b)           All uses of Pier 1 Licensed Marks in any securitization document
shall be made in accordance with Section 10.1 and with the prior written
approval of Pier 1.
 
(c)           In the event Pier 1 elects to purchase the Program Assets pursuant
to Section 16.2 and Bank has securitized, participated or pledged any of the
Cardholder Indebtedness included in the Program Assets, Bank will take actions
as are reasonable to facilitate the transfer of such assets to Pier 1 or its
Nominated Purchaser and ensure such assets are free of any securitization,
participation or pledge.
 